

113 HR 4486 RS: Military Construction and Veterans Affairs and Related Agencies Appropriations Act, 2015
U.S. House of Representatives
2014-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 400113th CONGRESS2d SessionH. R. 4486[Report No. 113–174]IN THE SENATE OF THE UNITED STATESMay 1, 2014Received; read twice and referred to the Committee on AppropriationsMay 22, 2014Reported by Mr. Johnson of South Dakota, with an amendmentStrike out all after the enacting clause and insert the part printed in italicAN ACTMaking appropriations for military construction, the Department of Veterans Affairs, and related
			 agencies for the fiscal year ending September 30, 2015, and for other
			 purposes.That the following sums are appropriated, out of any money in the Treasury not otherwise
			 appropriated, for military construction, the Department of Veterans
			 Affairs, and related agencies for the fiscal year ending September 30,
			 2015, and for other purposes, namely:IDepartment of defenseMilitary construction, armyFor acquisition, construction, installation, and equipment of temporary or permanent public works,
			 military installations, facilities, and real property for the Army as
			 currently authorized by law, including personnel in the Army Corps of
			 Engineers and other personal services necessary for the purposes of this
			 appropriation, and for construction and operation of facilities in support
			 of the functions of the Commander in Chief, $526,427,000, to remain
			 available until September 30, 2019: Provided, That of this amount, not to exceed $51,127,000 shall be available for study, planning, design,
			 architect and engineer services, and host nation support, as authorized by
			 law, unless the Secretary of the Army determines that additional
			 obligations are necessary for such purposes and notifies the Committees on
			 Appropriations of both Houses of Congress of the determination and the
			 reasons therefor.Military construction, navy and marine corpsFor acquisition, construction, installation, and equipment of temporary or permanent public works,
			 naval installations, facilities, and real property for the Navy and Marine
			 Corps as currently authorized by law, including personnel in the Naval
			 Facilities Engineering Command and other personal services necessary for
			 the purposes of this appropriation, $998,772,000, to remain available
			 until September 30, 2019: Provided, That of this amount, not to exceed $33,366,000 shall be available for study, planning, design,
			 and architect and engineer services, as authorized by law, unless the
			 Secretary of the Navy determines that additional obligations are necessary
			 for such purposes and notifies the Committees on Appropriations of both
			 Houses of Congress of the determination and the reasons therefor.Military construction, air forceFor acquisition, construction, installation, and equipment of temporary or permanent public works,
			 military installations, facilities, and real property for the Air Force as
			 currently authorized by law, $719,551,000, to remain available until
			 September 30, 2019: Provided, That of this amount, not to exceed $10,738,000 shall be available for study, planning, design,
			 and architect and engineer services, as authorized by law, unless the
			 Secretary of the Air Force determines that additional obligations are
			 necessary for such purposes and notifies the Committees on Appropriations
			 of both Houses of Congress of the determination and the reasons therefor: Provided further, That none of the funds provided under this heading for military construction in Europe as
			 identified in the table entitled Military Construction in the accompanying report may be obligated or expended until the Department of Defense completes
			 a European Consolidation Study.Military construction, defense-Wide(including transfer of funds)For acquisition, construction, installation, and equipment of temporary or permanent public works,
			 installations, facilities, and real property for activities and agencies
			 of the Department of Defense (other than the military departments), as
			 currently authorized by law, $2,021,690,000 (reduced by $20,000,000)
			 (increased by $20,000,000), to remain available until September 30, 2019: Provided, That such amounts of this appropriation as may be determined by the Secretary of Defense may be
			 transferred to such appropriations of the Department of Defense available
			 for military construction or family housing as the Secretary may
			 designate, to be merged with and to be available for the same purposes,
			 and for the same time period, as the appropriation or fund to which
			 transferred: Provided further, That of the amount appropriated, not to exceed $122,240,000 (increased by $20,000,000) shall be
			 available for study, planning, design, and architect and engineer
			 services, as authorized by law, unless the Secretary of Defense determines
			 that additional obligations are necessary for such purposes and notifies
			 the Committees on Appropriations of both Houses of Congress of the
			 determination and the reasons therefor: Provided further, That none of the funds provided under this heading for military construction in Europe as
			 identified in the table entitled Military Construction in the accompanying report may be obligated or expended until the Department of Defense completes
			 a European Consolidation Study: Provided further, That of the amount appropriated, notwithstanding any other provision of law, $37,918,000 shall be
			 available for payments to the North Atlantic Treaty Organization for the
			 planning, design, and construction of a new North Atlantic Treaty
			 Organization headquarters.Military construction, army national guardFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the
			 training and administration of the Army National Guard, and contributions
			 therefor, as authorized by chapter 1803 of title 10, United States Code, and Military Construction Authorization Acts, $126,920,000, to
			 remain available until September 30, 2019: Provided, That of the amount appropriated, not to exceed $17,600,000 shall be available for study,
			 planning, design, and architect and engineer services, as authorized by
			 law, unless the Director of the Army National Guard determines that
			 additional obligations are necessary for such purposes and notifies the
			 Committees on Appropriations of both Houses of Congress of the
			 determination and the reasons therefor.Military construction, air national guardFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the
			 training and administration of the Air National Guard, and contributions
			 therefor, as authorized by chapter 1803 of title 10, United States Code, and Military Construction Authorization Acts, $94,663,000, to
			 remain available until September 30, 2019: Provided, That of the amount appropriated, not to exceed $7,700,000 shall be available for study, planning,
			 design, and architect and engineer services, as authorized by law, unless
			 the Director of the Air National Guard determines that additional
			 obligations are necessary for such purposes and notifies the Committees on
			 Appropriations of both Houses of Congress of the determination and the
			 reasons therefor.Military construction, army reserveFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the
			 training and administration of the Army Reserve as authorized by chapter 1803 of title 10, United States Code, and Military Construction Authorization Acts, $103,946,000, to
			 remain available until September 30, 2019: Provided, That of the amount appropriated, not to exceed $8,337,000 shall be available for study, planning,
			 design, and architect and engineer services, as authorized by law, unless
			 the Chief of the Army Reserve determines that additional obligations are
			 necessary for such purposes and notifies the Committees on Appropriations
			 of both Houses of Congress of the determination and the reasons therefor.Military construction, navy reserveFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the
			 training and administration of the reserve components of the Navy and
			 Marine Corps as authorized by chapter 1803 of title 10, United States Code, and Military Construction Authorization Acts, $51,528,000, to
			 remain available until September 30, 2019: Provided, That of the amount appropriated, not to exceed $2,123,000 shall be available for study, planning,
			 design, and architect and engineer services, as authorized by law, unless
			 the Secretary of the Navy determines that additional obligations are
			 necessary for such purposes and notifies the Committees on Appropriations
			 of both Houses of Congress of the determination and the reasons therefor.Military construction, air force reserveFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the
			 training and administration of the Air Force Reserve as authorized by chapter 1803 of title 10, United States Code, and Military Construction Authorization Acts, $49,492,000, to
			 remain available until September 30, 2019: Provided, That of the amount appropriated, not to exceed $6,892,000 shall be available for study, planning,
			 design, and architect and engineer services, as authorized by law, unless
			 the Chief of the Air Force Reserve determines that additional obligations
			 are necessary for such purposes and notifies the Committees on
			 Appropriations of both Houses of Congress of the determination and the
			 reasons therefor.North atlantic treaty organizationsecurity investment programFor the United States share of the cost of the North Atlantic Treaty Organization Security
			 Investment Program for the acquisition and construction of military
			 facilities and installations (including international military
			 headquarters) and for related expenses for the collective defense of the
			 North Atlantic Treaty Area as authorized by section 2806 of title 10, United States Code, and Military Construction Authorization Acts, $199,700,000, to
			 remain available until expended.Family housing construction, armyFor expenses of family housing for the Army for construction, including acquisition, replacement,
			 addition, expansion, extension, and alteration, as authorized by law,
			 $78,609,000, to remain available until September 30, 2019.Family housing operation and maintenance, armyFor expenses of family housing for the Army for operation and maintenance, including debt payment,
			 leasing, minor construction, principal and interest charges, and insurance
			 premiums, as authorized by law, $350,976,000.Family housing construction, navy and marine corpsFor expenses of family housing for the Navy and Marine Corps for construction, including
			 acquisition, replacement, addition, expansion, extension, and alteration,
			 as authorized by law, $16,412,000, to remain available until September 30,
			 2019.Family housing operation and maintenance, navy and marine corpsFor expenses of family housing for the Navy and Marine Corps for operation and maintenance,
			 including debt payment, leasing, minor construction, principal and
			 interest charges, and insurance premiums, as authorized by law,
			 $354,029,000.Family housing operation and maintenance, air forceFor expenses of family housing for the Air Force for operation and maintenance, including debt
			 payment, leasing, minor construction, principal and interest charges, and
			 insurance premiums, as authorized by law, $327,747,000.Family housing operation and maintenance, defense-WideFor expenses of family housing for the activities and agencies of the Department of Defense (other
			 than the military departments) for operation and maintenance, leasing, and
			 minor construction, as authorized by law, $61,100,000.Department of defense family housing improvement fundFor the Department of Defense Family Housing Improvement Fund, $1,662,000, to remain available
			 until expended, for family housing initiatives undertaken pursuant to section 2883 of title 10, United States Code, providing alternative means of acquiring and improving military
			 family housing and supporting facilities.Chemical demilitarization construction, defense-WideFor expenses of construction, not otherwise provided for, necessary for the destruction of the
			 United States stockpile of lethal chemical agents and munitions in
			 accordance with section 1412 of the Department of Defense Authorization
			 Act, 1986 (50 U.S.C. 1521), and for the destruction of other chemical warfare materials that are not in the chemical weapon
			 stockpile, as currently authorized by law, $38,715,000, to remain
			 available until September 30, 2019, which shall be only for the Assembled
			 Chemical Weapons Alternatives program.Department of defense base closure accountFor deposit into the Department of Defense Base Closure Account, established by section 2906(a)(1)
			 of the Defense Base Closure and Realignment Act of 1990 (10 U.S.C. 2687 note), as amended by section 2711 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239), $270,085,000, to remain available until expended.Administrative provisions101.None of the funds made available in this title shall be expended for payments under a
			 cost-plus-a-fixed-fee contract for construction, where cost estimates
			 exceed $25,000, to be performed within the United States, except Alaska,
			 without the specific approval in writing of the Secretary of Defense
			 setting forth the reasons therefor.102.Funds made available in this title for construction shall be available for hire of passenger motor
			 vehicles.103.Funds made available in this title for construction may be used for advances to the Federal Highway
			 Administration, Department of Transportation, for the construction of
			 access roads as authorized by section 210 of title 23, United States Code, when projects authorized therein are certified as important to
			 the national defense by the Secretary of Defense.104.None of the funds made available in this title may be used to begin construction of new bases in
			 the United States for which specific appropriations have not been made.105.None of the funds made available in this title shall be used for purchase of land or land easements
			 in excess of 100 percent of the value as determined by the Army Corps of
			 Engineers or the Naval Facilities Engineering Command, except: (1) where
			 there is a determination of value by a Federal court; (2) purchases
			 negotiated by the Attorney General or the designee of the Attorney
			 General; (3) where the estimated value is less than $25,000; or (4) as
			 otherwise determined by the Secretary of Defense to be in the public
			 interest.106.None of the funds made available in this title shall be used to: (1) acquire land; (2) provide for
			 site preparation; or (3) install utilities for any family housing, except
			 housing for which funds have been made available in annual Acts making
			 appropriations for military construction.107.None of the funds made available in this title for minor construction may be used to transfer or
			 relocate any activity from one base or installation to another, without
			 prior notification to the Committees on Appropriations of both Houses of
			 Congress.108.None of the funds made available in this title may be used for the procurement of steel for any
			 construction project or activity for which American steel producers,
			 fabricators, and manufacturers have been denied the opportunity to compete
			 for such steel procurement.109.None of the funds available to the Department of Defense for military construction or family
			 housing during the current fiscal year may be used to pay real property
			 taxes in any foreign nation.110.None of the funds made available in this title may be used to initiate a new installation overseas
			 without prior notification to the Committees on Appropriations of both
			 Houses of Congress.111.None of the funds made available in this title may be obligated for architect and engineer
			 contracts estimated by the Government to exceed $500,000 for projects to
			 be accomplished in Japan, in any North Atlantic Treaty Organization member
			 country, or in countries bordering the Arabian Sea, unless such contracts
			 are awarded to United States firms or United States firms in joint venture
			 with host nation firms.112.None of the funds made available in this title for military construction in the United States
			 territories and possessions in the Pacific and on Kwajalein Atoll, or in
			 countries within the United States Central Command Area of Responsibility,
			 may be used to award any contract estimated by the Government to exceed
			 $1,000,000 to a foreign contractor: Provided, That this section shall not be applicable to contract awards for which the lowest responsive and
			 responsible bid of a United States contractor exceeds the lowest
			 responsive and responsible bid of a foreign contractor by greater than 20
			 percent: Provided further, That this section shall not apply to contract awards for military construction on Kwajalein Atoll
			 for which the lowest responsive and responsible bid is submitted by a
			 Marshallese contractor.113.The Secretary of Defense shall inform the appropriate committees of both Houses of Congress,
			 including the Committees on Appropriations, of plans and scope of any
			 proposed military exercise involving United States personnel 30 days prior
			 to its occurring, if amounts expended for construction, either temporary
			 or permanent, are anticipated to exceed $100,000.114.Not more than 20 percent of the funds made available in this title which are limited for obligation
			 during the current fiscal year shall be obligated during the last 2 months
			 of the fiscal year.115.Funds appropriated to the Department of Defense for construction in prior years shall be available
			 for construction authorized for each such military department by the
			 authorizations enacted into law during the current session of Congress.116.For military construction or family housing projects that are being completed with funds otherwise
			 expired or lapsed for obligation, expired or lapsed funds may be used to
			 pay the cost of associated supervision, inspection, overhead, engineering
			 and design on those projects and on subsequent claims, if any.117.Notwithstanding any other provision of law, any funds made available to a military department or
			 defense agency for the construction of military projects may be obligated
			 for a military construction project or contract, or for any portion of
			 such a project or contract, at any time before the end of the fourth
			 fiscal year after the fiscal year for which funds for such project were
			 made available, if the funds obligated for such project: (1) are obligated
			 from funds available for military construction projects; and (2) do not
			 exceed the amount appropriated for such project, plus any amount by which
			 the cost of such project is increased pursuant to law.(including transfer of funds)118.In addition to any other transfer authority available to the Department of Defense, proceeds
			 deposited to the Department of Defense Base Closure Account established by
			 section 207(a)(1) of the Defense Authorization Amendments and Base Closure
			 and Realignment Act (10 U.S.C. 2687 note) pursuant to section 207(a)(2)(C) of such Act, may be transferred to the account established
			 by section 2906(a)(1) of the Defense Base Closure and Realignment Act of
			 1990 (10 U.S.C. 2687 note), to be merged with, and to be available for the same purposes and the same time period as
			 that account.(including transfer of funds)119.Subject to 30 days prior notification, or 14 days for a notification provided in an electronic
			 medium pursuant to sections 480 and 2883 of title 10, United States Code, to the Committees on Appropriations of both Houses of Congress,
			 such additional amounts as may be determined by the Secretary of Defense
			 may be transferred to: (1) the Department of Defense Family Housing
			 Improvement Fund from amounts appropriated for construction in Family Housing accounts, to be merged with and to be available for the same purposes and for the same period of
			 time as amounts appropriated directly to the Fund; or (2) the Department
			 of Defense Military Unaccompanied Housing Improvement Fund from amounts
			 appropriated for construction of military unaccompanied housing in Military Construction accounts, to be merged with and to be available for the same purposes and for the same period of
			 time as amounts appropriated directly to the Fund: Provided, That appropriations made available to the Funds shall be available to cover the costs, as defined
			 in section 502(5) of the Congressional Budget Act of 1974, of direct loans
			 or loan guarantees issued by the Department of Defense pursuant to the
			 provisions of subchapter IV of chapter 169 of title 10, United States Code, pertaining to alternative means of acquiring and improving
			 military family housing, military unaccompanied housing, and supporting
			 facilities.(including transfer of funds)120.In addition to any other transfer authority available to the Department of Defense, amounts may be
			 transferred from the Department of Defense Base Closure Account to the
			 fund established by section 1013(d) of the Demonstration Cities and
			 Metropolitan Development Act of 1966 (42 U.S.C. 3374) to pay for expenses associated with the Homeowners Assistance Program incurred under 42 U.S.C. 3374(a)(1)(A). Any amounts transferred shall be merged with and be available for the same purposes and for the
			 same time period as the fund to which transferred.121.Notwithstanding any other provision of law, funds made available in this title for operation and
			 maintenance of family housing shall be the exclusive source of funds for
			 repair and maintenance of all family housing units, including general or
			 flag officer quarters: Provided, That not more than $15,000 per unit may be spent annually for the maintenance and repair of any
			 general or flag officer quarters without 30 days prior notification, or 14
			 days for a notification provided in an electronic medium pursuant to
			 sections 480 and 2883 of title 10, United States Code, to the Committees on Appropriations of both Houses of Congress,
			 except that an after-the-fact notification shall be submitted if the
			 limitation is exceeded solely due to costs associated with environmental
			 remediation that could not be reasonably anticipated at the time of the
			 budget submission: Provided further, That the Under Secretary of Defense (Comptroller) is to report annually to the Committees on
			 Appropriations of both Houses of Congress all operation and maintenance
			 expenditures for each individual general or flag officer quarters for the
			 prior fiscal year.122.Amounts contained in the Ford Island Improvement Account established by subsection (h) of section 2814 of title 10, United States Code, are appropriated and shall be available until expended for the
			 purposes specified in subsection (i)(1) of such section or until
			 transferred pursuant to subsection (i)(3) of such section.(including transfer of funds)123.During the 5-year period after appropriations available in this Act to the Department of Defense
			 for military construction and family housing operation and maintenance and
			 construction have expired for obligation, upon a determination that such
			 appropriations will not be necessary for the liquidation of obligations or
			 for making authorized adjustments to such appropriations for obligations
			 incurred during the period of availability of such appropriations,
			 unobligated balances of such appropriations may be transferred into the
			 appropriation Foreign Currency Fluctuations, Construction, Defense, to be merged with and to be available for the same time period and for the same purposes as the
			 appropriation to which transferred.124.(a)Except as provided in subsection (b), none of the funds made available in this Act may be used by
			 the Secretary of the Army to relocate a unit in the Army that—(1)performs a testing mission or function that is not performed by any other unit in the Army and is
			 specifically stipulated in title 10, United States Code; and(2)is located at a military installation at which the total number of civilian employees of the
			 Department of the Army and Army contractor personnel employed exceeds 10
			 percent of the total number of members of the regular and reserve
			 components of the Army assigned to the installation.(b)ExceptionSubsection (a) shall not apply if the Secretary of the Army certifies to the congressional defense
			 committees that in proposing the relocation of the unit of the Army, the
			 Secretary complied with Army Regulation 5–10 relating to the policy,
			 procedures, and responsibilities for Army stationing actions.125.Amounts appropriated or otherwise made available in an account funded under the headings in this
			 title may be transferred among projects and activities within the account
			 in accordance with the reprogramming guidelines for military construction
			 and family housing construction contained in Department of Defense
			 Financial Management Regulation 7000.14–R, Volume 3, Chapter 7, of
			 February 2009, as in effect on the date of enactment of this Act.126.None of the funds made available in this title may be obligated or expended for planning and design
			 and construction of projects at Arlington National Cemetery.127.For an additional amount for Military Construction, Navy and Marine Corps, Military Construction, Air Force, Military Construction, Army Reserve, and Military Construction, Navy Reserve, $125,000,000, to remain available until September 30, 2018: Provided, That notwithstanding any other provision of law, such funds may be obligated and expended to carry
			 out construction of projects, excluding in Europe, as authorized in
			 division B of Public Law 113–66: Provided further, That not later than 30 days after enactment of this Act, the Secretary of Defense shall submit to
			 the Committees on Appropriations of both Houses of Congress an expenditure
			 plan for funds provided under this heading.128.For an additional amount for Military Construction, Army , Military Construction, Army National Guard, and Military Construction, Army Reserve, $245,000,000, to remain available until September 30, 2019: Provided, That notwithstanding any other provision of law, such funds may only be obligated to carry out
			 construction of projects as authorized in division B of an Act authorizing
			 appropriations for fiscal year 2015 for military activities of the
			 Department of Defense (relating to Military Construction Authorizations): Provided further, That not later than 30 days after enactment of this Act, the Secretary of the Army shall submit
			 to the Committees on Appropriations of both Houses of Congress an
			 expenditure plan for funds provided under this heading.(including rescission of funds)129.Of the unobligated balances available for Military Construction, Army, from prior appropriations Acts (other than appropriations designated by law as being for
			 contingency operations directly related to the global war on terrorism or
			 as an emergency requirement), $79,577,000 are hereby rescinded.(including rescission of funds)130.Of the unobligated balances available for NATO Security Investment Program, from prior appropriations Acts (other than appropriations designated by law as being for
			 contingency operations directly related to the global war on terrorism or
			 as an emergency requirement), $25,000,000 are hereby rescinded.(including rescission of funds)131.Of the unobligated balances made available in prior appropriation Acts for the fund established in
			 section 1013(d) of the Demonstration Cities and Metropolitan Development
			 Act of 1966 (42 U.S.C. 3374) (other than appropriations designated by law as being for contingency operations directly related
			 to the global war on terrorism or as an emergency requirement),
			 $100,000,000 are hereby rescinded.132.For the purposes of this Act, the term congressional defense committees means the Committees on Armed Services of the House of Representatives and the Senate, the
			 Subcommittee on Military Construction and Veterans Affairs of the
			 Committee on Appropriations of the Senate, and the Subcommittee on
			 Military Construction and Veterans Affairs of the Committee on
			 Appropriations of the House of Representatives.IIDepartment of veterans affairsVeterans benefits administrationCompensation and pensions(including transfer of funds)For the payment of compensation benefits to or on behalf of veterans and a pilot program for
			 disability examinations as authorized by section 107 and chapters 11, 13,
			 18, 51, 53, 55, and 61 of title 38, United States Code; pension benefits
			 to or on behalf of veterans as authorized by chapters 15, 51, 53, 55, and
			 61 of title 38, United States Code; and burial benefits, the Reinstated
			 Entitlement Program for Survivors, emergency and other officers'
			 retirement pay, adjusted-service credits and certificates, payment of
			 premiums due on commercial life insurance policies guaranteed under the
			 provisions of title IV of the Servicemembers Civil Relief Act (50 U.S.C.
			 App. 541 et seq.) and for other benefits as authorized by sections 107,
			 1312, 1977, and 2106, and chapters 23, 51, 53, 55, and 61 of title 38,
			 United States Code, $78,687,709,000, to remain available until expended: Provided, That not to exceed $15,430,000 of the amount appropriated under this heading shall be reimbursed
			 to General Operating Expenses, Veterans Benefits Administration and Information Technology Systems for necessary expenses in implementing the provisions of chapters 51, 53, and 55 of title 38,
			 United States Code, the funding source for which is specifically provided
			 as the Compensation and Pensions appropriation: Provided further, That such sums as may be earned on an actual qualifying patient basis, shall be reimbursed to Medical Care Collections Fund to augment the funding of individual medical facilities for nursing home care provided to
			 pensioners as authorized.Readjustment benefitsFor the payment of readjustment and rehabilitation benefits to or on behalf of veterans as
			 authorized by chapters 21, 30, 31, 33, 34, 35, 36, 39, 41, 51, 53, 55, and
			 61 of title 38, United States Code, $14,761,862,000, to remain available
			 until expended: Provided, That expenses for rehabilitation program services and assistance which the Secretary is
			 authorized to provide under subsection (a) of section 3104 of title 38, United States Code, other than under paragraphs (1), (2), (5), and (11) of that
			 subsection, shall be charged to this account.Veterans insurance and indemnitiesFor military and naval insurance, national service life insurance, servicemen's indemnities,
			 service-disabled veterans insurance, and veterans mortgage life insurance
			 as authorized by chapters 19 and 21, title 38, United States Code,
			 $63,257,000, to remain available until expended.Veterans housing benefit program fundFor the cost of direct and guaranteed loans, such sums as may be necessary to carry out the
			 program, as authorized by subchapters I through III of chapter 37 of title 38, United States Code: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502
			 of the Congressional Budget Act of 1974: Provided further, That during fiscal year 2015, within the resources available, not to exceed $500,000 in gross
			 obligations for direct loans are authorized for specially adapted housing
			 loans.In addition, for administrative expenses to carry out the direct and guaranteed loan programs,
			 $160,881,000.Vocational rehabilitation loans program accountFor the cost of direct loans, $10,000, as authorized by chapter 31 of title 38, United States Code: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502
			 of the Congressional Budget Act of 1974: Provided further, That funds made available under this heading are available to subsidize gross obligations for the
			 principal amount of direct loans not to exceed $2,877,000.In addition, for administrative expenses necessary to carry out the direct loan program, $361,000,
			 which may be paid to the appropriation for General Operating Expenses, Veterans Benefits Administration.Native american veteran housing loan program accountFor administrative expenses to carry out the direct loan program authorized by subchapter V of chapter 37 of title 38, United States Code, $1,130,000.Veterans health administrationMedical servicesFor necessary expenses for furnishing, as authorized by law, inpatient and outpatient care and
			 treatment to beneficiaries of the Department of Veterans Affairs and
			 veterans described in section 1705(a) of title 38, United States Code, including care and treatment in facilities not under the
			 jurisdiction of the Department, and including medical supplies and
			 equipment, bioengineering services, food services, and salaries and
			 expenses of healthcare employees hired under title 38, United States Code,
			 aid to State homes as authorized by section 1741 of title 38, United States Code, assistance and support services for caregivers as authorized by section 1720G of title 38, United States Code, loan repayments authorized by section 604 of the Caregivers and
			 Veterans Omnibus Health Services Act of 2010 (Public Law 111–163; 124 Stat. 1174; 38 U.S.C. 7681 note), and hospital care and medical services authorized by section 1787 of title 38, United States Code, $47,603,202,000, plus reimbursements, shall become available on
			 October 1, 2015, and shall remain available until September 30, 2016: Provided, That notwithstanding any other provision of law, the Secretary of Veterans Affairs shall
			 establish a priority for the provision of medical treatment for veterans
			 who have service-connected disabilities, lower income, or have special
			 needs: Provided further, That notwithstanding any other provision of law, the Secretary of Veterans Affairs shall give
			 priority funding for the provision of basic medical benefits to veterans
			 in enrollment priority groups 1 through 6: Provided further, That notwithstanding any other provision of law, the Secretary of Veterans Affairs may authorize
			 the dispensing of prescription drugs from Veterans Health Administration
			 facilities to enrolled veterans with privately written prescriptions based
			 on requirements established by the Secretary: Provided further, That the implementation of the program described in the previous proviso shall incur no
			 additional cost to the Department of Veterans Affairs.Medical support and complianceFor necessary expenses in the administration of the medical, hospital, nursing home, domiciliary,
			 construction, supply, and research activities, as authorized by law;
			 administrative expenses in support of capital policy activities; and
			 administrative and legal expenses of the Department for collecting and
			 recovering amounts owed the Department as authorized under chapter 17 of title 38, United States Code, and the Federal Medical Care Recovery Act (42 U.S.C. 2651 et seq.), $6,144,000,000, plus reimbursements, shall become available on October 1, 2015, and shall remain
			 available until September 30, 2016.Medical facilitiesFor necessary expenses for the maintenance and operation of hospitals, nursing homes, domiciliary
			 facilities, and other necessary facilities of the Veterans Health
			 Administration; for administrative expenses in support of planning,
			 design, project management, real property acquisition and disposition,
			 construction, and renovation of any facility under the jurisdiction or for
			 the use of the Department; for oversight, engineering, and architectural
			 activities not charged to project costs; for repairing, altering,
			 improving, or providing facilities in the several hospitals and homes
			 under the jurisdiction of the Department, not otherwise provided for,
			 either by contract or by the hire of temporary employees and purchase of
			 materials; for leases of facilities; and for laundry services,
			 $4,915,000,000, plus reimbursements, shall become available on October 1,
			 2015, and shall remain available until September 30, 2016.Medical and prosthetic researchFor necessary expenses in carrying out programs of medical and prosthetic research and development
			 as authorized by chapter 73 of title 38, United States Code, $588,922,000, plus reimbursements, shall remain available until
			 September 30, 2016.National cemetery administrationFor necessary expenses of the National Cemetery Administration for operations and maintenance, not
			 otherwise provided for, including uniforms or allowances therefor;
			 cemeterial expenses as authorized by law; purchase of one passenger motor
			 vehicle for use in cemeterial operations; hire of passenger motor
			 vehicles; and repair, alteration or improvement of facilities under the
			 jurisdiction of the National Cemetery Administration, $256,800,000, of
			 which not to exceed $25,600,000 shall remain available until September 30,
			 2016.Departmental administrationGeneral administration(including transfer of funds)For necessary operating expenses of the Department of Veterans Affairs, not otherwise provided for,
			 including administrative expenses in support of Department-Wide capital
			 planning, management and policy activities, uniforms, or allowances
			 therefor; not to exceed $25,000 for official reception and representation
			 expenses; hire of passenger motor vehicles; and reimbursement of the
			 General Services Administration for security guard services, $321,591,000
			 (reduced by $1,000,000) (reduced by $10,500,000), of which not to exceed
			 $16,080,000 shall remain available until September 30, 2016: Provided, That funds provided under this heading may be transferred to General Operating Expenses, Veterans Benefits Administration.Board of veterans appealsFor necessary operating expenses of the Board of Veterans Appeals, $94,294,000, of which not to
			 exceed $9,429,000 shall remain available until September 30, 2016.General operating expenses, veterans benefits administrationFor necessary operating expenses of the Veterans Benefits Administration, not otherwise provided
			 for, including hire of passenger motor vehicles, reimbursement of the
			 General Services Administration for security guard services, and
			 reimbursement of the Department of Defense for the cost of overseas
			 employee mail, $2,514,254,000 (increased by $10,000,000) (reduced by
			 $5,000,000) (increased by $5,000,000): Provided, That expenses for services and assistance authorized under paragraphs (1), (2), (5), and (11) of section 3104(a) of title 38, United States Code, that the Secretary of Veterans Affairs determines are necessary
			 to enable entitled veterans: (1) to the maximum extent feasible, to become
			 employable and to obtain and maintain suitable employment; or (2) to
			 achieve maximum independence in daily living, shall be charged to this
			 account: Provided further, That of the funds made available under this heading, not to exceed $125,000,000 shall remain
			 available until September 30, 2016.Information technology systems(including transfer of funds)For necessary expenses for information technology systems and telecommunications support, including
			 developmental information systems and operational information systems; for
			 pay and associated costs; and for the capital asset acquisition of
			 information technology systems, including management and related
			 contractual costs of said acquisitions, including contractual costs
			 associated with operations authorized by section 3109 of title 5, United States Code, $3,870,552,000, plus reimbursements: Provided, That $1,039,000,000 shall be for pay and associated costs, of which not to exceed $31,170,000
			 shall remain available until September 30, 2016: Provided further, That $2,283,217,000 shall be for operations and maintenance, of which not to exceed $160,000,000
			 shall remain available until September 30, 2016: Provided further, That $548,335,000 shall be for information technology systems development, modernization, and
			 enhancement, and shall remain available until September 30, 2016: Provided further, That amounts made available for information technology systems development, modernization, and
			 enhancement may not be obligated or expended until the Secretary of
			 Veterans Affairs or the Chief Information Officer of the Department of
			 Veterans Affairs submits to the Committees on Appropriations of both
			 Houses of Congress a certification of the amounts, in parts or in full, to
			 be obligated and expended for each development project: Provided further, That amounts made available for salaries and expenses, operations and maintenance, and
			 information technology systems development, modernization, and enhancement
			 may be transferred among the three subaccounts after the Secretary of
			 Veterans Affairs requests from the Committees on Appropriations of both
			 Houses of Congress the authority to make the transfer and an approval is
			 issued: Provided further, That amounts made available for the Information Technology Systems account for development, modernization, and enhancement may be transferred among projects or to
			 newly defined projects: Provided further, That no project may be increased or decreased by more than $1,000,000 of cost prior to submitting
			 a request to the Committees on Appropriations of both Houses of Congress
			 to make the transfer and an approval is issued, or absent a response, a
			 period of 30 days has elapsed: Provided further, That funds under this heading may be used by the Interagency Program Office through the
			 Department of Veterans Affairs to develop a standard data reference
			 terminology model: Provided further, That of the funds made available for information technology systems development, modernization,
			 and enhancement for VistA Evolution, not more than 25 percent may be
			 obligated or expended until the Secretary of Veterans Affairs submits to
			 the Committees on Appropriations of both Houses of Congress, and such
			 Committees approve, a report that describes: (1) the status of VistA
			 Evolution project development and any corrective actions taken where the
			 plan established in the VistA Evolution program plan (hereinafter referred
			 to as the Plan), VistA 4 product roadmap (Roadmap), or the VistA Evolution cost estimate, dated March 24, 2014
			 may have fallen short; (2) any changes to the scope of the VistA Evolution
			 program as established in the Plan; (3) actual program costs incurred and
			 any refinements to the cost estimate presented in the Plan based on actual
			 costs incurred; (4) progress in meeting the schedule milestones that have
			 been established in the Plan; (5) program performance relative to the
			 performance measures that have been identified in the Plan and the
			 Roadmap; (6) plans for testing the VistA system and test results; (7)
			 VistA Evolution program risks and issues that have been identified and any
			 agency responses to such risks and issues; (8) the effort to achieve
			 interoperability between the electronic health record systems of the
			 Department of Defense and the Department of Veterans Affairs, including
			 the scope, cost, schedule, and performance benchmarks of the interoperable
			 record; and (9) progress toward developing and implementing the
			 interoperable electronic health record throughout the two Departments’
			 medical facilities: Provided further, That the funds made available under this heading for information technology systems development,
			 modernization, and enhancement, shall be for the projects, and in the
			 amounts, specified under this heading in the report accompanying this Act.Office of inspector generalFor necessary expenses of the Office of Inspector General, to include information technology, in
			 carrying out the provisions of the Inspector General Act of 1978 (5 U.S.C.
			 App.), $121,411,000 (increased by $1,000,000), of which $10,000,000 shall
			 remain available until September 30, 2016.Construction, major projectsFor constructing, altering, extending, and improving any of the facilities, including parking
			 projects, under the jurisdiction or for the use of the Department of
			 Veterans Affairs, or for any of the purposes set forth in sections 316,
			 2404, 2406, and chapter 81 of title 38, United States Code, not otherwise provided for, including planning, architectural and
			 engineering services, construction management services, maintenance or
			 guarantee period services costs associated with equipment guarantees
			 provided under the project, services of claims analysts, offsite utility
			 and storm drainage system construction costs, and site acquisition, where
			 the estimated cost of a project is more than the amount set forth in section 8104(a)(3)(A) of title 38, United States Code, or where funds for a project were made available in a previous
			 major project appropriation, $561,800,000, of which $527,800,000 shall
			 remain available until September 30, 2019, and of which $34,000,000 shall
			 remain available until expended: Provided, That except for advance planning activities, including needs assessments which may or may not
			 lead to capital investments, and other capital asset management related
			 activities, including portfolio development and management activities, and
			 investment strategy studies funded through the advance planning fund and
			 the planning and design activities funded through the design fund,
			 including needs assessments which may or may not lead to capital
			 investments, and salaries and associated costs of the resident engineers
			 who oversee those capital investments funded through this account, and
			 funds provided for the purchase of land for the National Cemetery
			 Administration through the land acquisition line item, none of the funds
			 made available under this heading shall be used for any project which has
			 not been approved by the Congress in the budgetary process: Provided further, That funds made available under this heading for fiscal year 2015, for each approved project
			 shall be obligated: (1) by the awarding of a construction documents
			 contract by September 30, 2015; and (2) by the awarding of a construction
			 contract by September 30, 2016: Provided further, That the Secretary of Veterans Affairs shall promptly submit to the Committees on Appropriations
			 of both Houses of Congress a written report on any approved major
			 construction project for which obligations are not incurred within the
			 time limitations established above.Construction, minor projectsFor constructing, altering, extending, and improving any of the facilities, including parking
			 projects, under the jurisdiction or for the use of the Department of
			 Veterans Affairs, including planning and assessments of needs which may
			 lead to capital investments, architectural and engineering services,
			 maintenance or guarantee period services costs associated with equipment
			 guarantees provided under the project, services of claims analysts,
			 offsite utility and storm drainage system construction costs, and site
			 acquisition, or for any of the purposes set forth in sections 316, 2404,
			 2406, and chapter 81 of title 38, United States Code, not otherwise provided for, where the estimated cost of a project
			 is equal to or less than the amount set forth in section 8104(a)(3)(A) of title 38, United States Code, $495,200,000, to remain available until September 30, 2019, along
			 with unobligated balances of previous Construction, Minor Projects appropriations which are hereby made available for any project where the estimated cost is equal
			 to or less than the amount set forth in such section: Provided, That funds made available under this heading shall be for: (1) repairs to any of the nonmedical
			 facilities under the jurisdiction or for the use of the Department which
			 are necessary because of loss or damage caused by any natural disaster or
			 catastrophe; and (2) temporary measures necessary to prevent or to
			 minimize further loss by such causes.Grants for construction of state extended care facilitiesFor grants to assist States to acquire or construct State nursing home and domiciliary facilities
			 and to remodel, modify, or alter existing hospital, nursing home, and
			 domiciliary facilities in State homes, for furnishing care to veterans as
			 authorized by sections 8131 through 8137 of title 38, United States Code,
			 $80,000,000, to remain available until expended.Grants for construction of veterans cemeteriesFor grants to assist States and tribal organizations in establishing, expanding, or improving
			 veterans cemeteries as authorized by section 2408 of title 38, United States Code, $45,000,000, to remain available until expended.Administrative provisions(including transfer of funds)201.Any appropriation for fiscal year 2015 for Compensation and Pensions, Readjustment Benefits, and Veterans Insurance and Indemnities may be transferred as necessary to any other of the mentioned appropriations: Provided, That before a transfer may take place, the Secretary of Veterans Affairs shall request from the
			 Committees on Appropriations of both Houses of Congress the authority to
			 make the transfer and such Committees issue an approval, or absent a
			 response, a period of 30 days has elapsed.(including transfer of funds)202.Amounts made available for the Department of Veterans Affairs for fiscal year 2015, in this Act or
			 any other Act, under the Medical Services, Medical Support and Compliance, and Medical Facilities accounts may be transferred among the accounts: Provided, That any transfers between the Medical Services and Medical Support and Compliance accounts of 1 percent or less of the total amount appropriated to the account in this or any other
			 Act may take place subject to notification from the Secretary of Veterans
			 Affairs to the Committees on Appropriations of both Houses of Congress of
			 the amount and purpose of the transfer: Provided further, That any transfers between the Medical Services and Medical Support and Compliance accounts in excess of 1 percent, or exceeding the cumulative 1 percent for the fiscal year, may
			 take place only after the Secretary requests from the Committees on
			 Appropriations of both Houses of Congress the authority to make the
			 transfer and an approval is issued: Provided further, That any transfers to or from the Medical Facilities account may take place only after the Secretary requests from the Committees on Appropriations of
			 both Houses of Congress the authority to make the transfer and an approval
			 is issued.203.Appropriations available in this title for salaries and expenses shall be available for services
			 authorized by section 3109 of title 5, United States Code; hire of passenger motor vehicles; lease of a facility or land or
			 both; and uniforms or allowances therefore, as authorized by sections 5901
			 through 5902 of title 5, United States Code.204.No appropriations in this title (except the appropriations for Construction, Major Projects and Construction, Minor Projects) shall be available for the purchase of any site for or toward the construction of any new
			 hospital or home.205.No appropriations in this title shall be available for hospitalization or examination of any
			 persons (except beneficiaries entitled to such hospitalization or
			 examination under the laws providing such benefits to veterans, and
			 persons receiving such treatment under sections 7901 through 7904 of title
			 5, United States Code, or the Robert T. Stafford Disaster Relief and
			 Emergency Assistance Act (42 U.S.C. 5121 et seq.)), unless reimbursement of the cost of such hospitalization or examination is made to the Medical Services account at such rates as may be fixed by the Secretary of Veterans Affairs.206.Appropriations available in this title for Compensation and Pensions, Readjustment Benefits, and Veterans Insurance and Indemnities shall be available for payment of prior year accrued obligations required to be recorded by law
			 against the corresponding prior year accounts within the last quarter of
			 fiscal year 2014.207.Appropriations available in this title shall be available to pay prior year obligations of
			 corresponding prior year appropriations accounts resulting from sections
			 3328(a), 3334, and 3712(a) of title 31, United States Code, except that if
			 such obligations are from trust fund accounts they shall be payable only
			 from Compensation and Pensions.(including transfer of funds)208.Notwithstanding any other provision of law, during fiscal year 2015, the Secretary of Veterans
			 Affairs shall, from the National Service Life Insurance Fund under section 1920 of title 38, United States Code, the Veterans' Special Life Insurance Fund under section 1923 of title 38, United States Code, and the United States Government Life Insurance Fund under section 1955 of title 38, United States Code, reimburse the General Operating Expenses, Veterans Benefits Administration and Information Technology Systems accounts for the cost of administration of the insurance programs financed through those accounts: Provided, That reimbursement shall be made only from the surplus earnings accumulated in such an insurance
			 program during fiscal year 2015 that are available for dividends in that
			 program after claims have been paid and actuarially determined reserves
			 have been set aside: Provided further, That if the cost of administration of such an insurance program exceeds the amount of surplus
			 earnings accumulated in that program, reimbursement shall be made only to
			 the extent of such surplus earnings: Provided further, That the Secretary shall determine the cost of administration for fiscal year 2015 which is
			 properly allocable to the provision of each such insurance program and to
			 the provision of any total disability income insurance included in that
			 insurance program.209.Amounts deducted from enhanced-use lease proceeds to reimburse an account for expenses incurred by
			 that account during a prior fiscal year for providing enhanced-use lease
			 services, may be obligated during the fiscal year in which the proceeds
			 are received.(including transfer of funds)210.Funds available in this title or funds for salaries and other administrative expenses shall also be
			 available to reimburse the Office of Resolution Management of the
			 Department of Veterans Affairs and the Office of Employment Discrimination
			 Complaint Adjudication under section 319 of title 38, United States Code, for all services provided at rates which will recover actual
			 costs but not to exceed $42,904,000 for the Office of Resolution
			 Management and $3,400,000 for the Office of Employment Discrimination
			 Complaint Adjudication: Provided, That payments may be made in advance for services to be furnished based on estimated costs: Provided further, That amounts received shall be credited to the General Administration and Information Technology Systems accounts for use by the office that provided the service.211.No appropriations in this title shall be available to enter into any new lease of real property if
			 the estimated annual rental cost is more than $1,000,000, unless the
			 Secretary submits a report which the Committees on Appropriations of both
			 Houses of Congress approve within 30 days following the date on which the
			 report is received.212.No funds of the Department of Veterans Affairs shall be available for hospital care, nursing home
			 care, or medical services provided to any person under chapter 17 of title 38, United States Code, for a non-service-connected disability described in section
			 1729(a)(2) of such title, unless that person has disclosed to the
			 Secretary of Veterans Affairs, in such form as the Secretary may require,
			 current, accurate third-party reimbursement information for purposes of
			 section 1729 of such title: Provided, That the Secretary may recover, in the same manner as any other debt due the United States, the
			 reasonable charges for such care or services from any person who does not
			 make such disclosure as required: Provided further, That any amounts so recovered for care or services provided in a prior fiscal year may be
			 obligated by the Secretary during the fiscal year in which amounts are
			 received.(including transfer of funds)213.Notwithstanding any other provision of law, proceeds or revenues derived from enhanced-use leasing
			 activities (including disposal) may be deposited into the Construction, Major Projects and Construction, Minor Projects accounts and be used for construction (including site acquisition and disposition), alterations,
			 and improvements of any medical facility under the jurisdiction or for the
			 use of the Department of Veterans Affairs. Such sums as realized are in
			 addition to the amount provided for in Construction, Major Projects and Construction, Minor Projects.214.Amounts made available under Medical Services are available—(1)for furnishing recreational facilities, supplies, and equipment; and(2)for funeral expenses, burial expenses, and other expenses incidental to funerals and burials for
			 beneficiaries receiving care in the Department.(including transfer of funds)215.Such sums as may be deposited to the Medical Care Collections Fund pursuant to section 1729A of title 38, United States Code, may be transferred to Medical Services, to remain available until expended for the purposes of that account.216.The Secretary of Veterans Affairs may enter into agreements with Indian tribes and tribal
			 organizations which are party to the Alaska Native Health Compact with the
			 Indian Health Service, and Indian tribes and tribal organizations serving
			 rural Alaska which have entered into contracts with the Indian Health
			 Service under the Indian Self Determination and Educational Assistance
			 Act, to provide healthcare, including behavioral health and dental care.
			 The Secretary shall require participating veterans and facilities to
			 comply with all appropriate rules and regulations, as established by the
			 Secretary. The term rural Alaska shall mean those lands sited within the external boundaries of the Alaska Native regions specified
			 in sections 7(a)(1)–(4) and (7)–(12) of the Alaska Native Claims
			 Settlement Act, as amended (43 U.S.C. 1606), and those lands within the Alaska Native regions specified in sections 7(a)(5) and 7(a)(6) of
			 the Alaska Native Claims Settlement Act, as amended (43 U.S.C. 1606), which are not within the boundaries of the municipality of Anchorage, the Fairbanks North Star
			 Borough, the Kenai Peninsula Borough or the Matanuska Susitna Borough.(including transfer of funds)217.Such sums as may be deposited to the Department of Veterans Affairs Capital Asset Fund pursuant to section 8118 of title 38, United States Code, may be transferred to the Construction, Major Projects and Construction, Minor Projects accounts, to remain available until expended for the purposes of these accounts.218.None of the funds made available in this title may be used to implement any policy prohibiting the
			 Directors of the Veterans Integrated Services Networks from conducting
			 outreach or marketing to enroll new veterans within their respective
			 Networks.219.The Secretary of Veterans Affairs shall submit to the Committees on Appropriations of both Houses
			 of Congress a quarterly report on the financial status of the Veterans
			 Health Administration.(including transfer of funds)220.Amounts made available under the Medical Services, Medical Support and Compliance, Medical Facilities, General Operating Expenses, Veterans Benefits Administration, General Administration, and National Cemetery Administration accounts for fiscal year 2015 may be transferred to or from the Information Technology Systems account: Provided, That before a transfer may take place, the Secretary of Veterans Affairs shall request from the
			 Committees on Appropriations of both Houses of Congress the authority to
			 make the transfer and an approval is issued.221.Of the amounts made available to the Department of Veterans Affairs for fiscal year 2015, in this
			 Act or any other Act, under the Medical Facilities account for nonrecurring maintenance, not more than 20 percent of the funds made available shall
			 be obligated during the last 2 months of that fiscal year: Provided, That the Secretary may waive this requirement after providing written notice to the Committees on
			 Appropriations of both Houses of Congress.(including transfer of funds)222.Of the amounts appropriated to the Department of Veterans Affairs for fiscal year 2015 for Medical Services, Medical Support and Compliance, Medical Facilities, Construction, Minor Projects, and Information Technology Systems, up to $252,366,000, plus reimbursements, may be transferred to the Joint Department of
			 Defense-Department of Veterans Affairs Medical Facility Demonstration
			 Fund, established by section 1704 of the National Defense Authorization
			 Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 3571) and may be used for operation of the facilities designated as combined Federal
			 medical facilities as described by section 706 of the Duncan Hunter
			 National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4500): Provided, That additional funds may be transferred from accounts designated in this section to the Joint
			 Department of Defense-Department of Veterans Affairs Medical Facility
			 Demonstration Fund upon written notification by the Secretary of Veterans
			 Affairs to the Committees on Appropriations of both Houses of Congress.(including transfer of funds)223.Such sums as may be deposited to the Medical Care Collections Fund pursuant to section 1729A of title 38, United States Code, for healthcare provided at facilities designated as combined
			 Federal medical facilities as described by section 706 of the Duncan
			 Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4500) shall also be available: (1) for transfer to the Joint Department of
			 Defense-Department of Veterans Affairs Medical Facility Demonstration
			 Fund, established by section 1704 of the National Defense Authorization
			 Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 3571); and (2) for operations of the facilities designated as combined Federal medical
			 facilities as described by section 706 of the Duncan Hunter National
			 Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4500).(including transfer of funds)224.Of the amounts available in this title for Medical Services, Medical Support and Compliance, and Medical Facilities, a minimum of $15,000,000 shall be transferred to the DOD–VA Health Care Sharing Incentive Fund,
			 as authorized by section 8111(d) of title 38, United States Code, to remain available until expended, for any purpose authorized by section 8111 of title 38, United States Code.(including rescissions of funds)225.(a)Of the funds appropriated in title II of division J of Public Law 113–76, the following amounts which become available on October 1, 2014, are hereby rescinded from the
			 following accounts in the amounts specified:(1)Department of Veterans Affairs, Medical Services, $1,400,000,000.(2)Department of Veterans Affairs, Medical Support and Compliance, $100,000,000.(3)Department of Veterans Affairs, Medical Facilities, $250,000,000.(b)In addition to amounts provided elsewhere in this Act, an additional amount is appropriated to the
			 following accounts in the amounts specified to remain available until
			 September 30, 2016:(1)Department of Veterans Affairs, Medical Services, $1,400,000,000.(2)Department of Veterans Affairs, Medical Support and Compliance, $100,000,000.(3)Department of Veterans Affairs, Medical Facilities, $250,000,000.226.The Secretary of the Department of Veterans Affairs shall notify the Committees on Appropriations
			 of both Houses of Congress of all bid savings in major construction
			 projects that total at least $5,000,000, or 5 percent of the programmed
			 amount of the project, whichever is less: Provided, That such notification shall occur within 14 days of a contract identifying the programmed
			 amount: Provided further, That the Secretary shall notify the Committees on Appropriations of both Houses of Congress 14
			 days prior to the obligation of such bid savings and shall describe the
			 anticipated use of such savings.227.The scope of work for a project included in Construction, Major Projects may not be increased above the scope specified for that project in the original justification data
			 provided to the Congress as part of the request for appropriations.228.The Secretary of the Department of Veterans Affairs shall provide on a quarterly basis to the
			 Committees on Appropriations of both Houses of Congress notification of
			 any single national outreach and awareness marketing campaign in which
			 obligations exceed $2,000,000.229.The Secretary shall submit to the Committees on Appropriations of both Houses of Congress a
			 reprogramming request if at any point during fiscal year 2015, the funding
			 allocated for a medical care initiative identified in the fiscal year 2015
			 expenditure plan is adjusted by more than $25,000,000 from the allocation
			 shown in the corresponding congressional budget justification. Such a
			 reprogramming request may go forward only if the Committees on
			 Appropriations of both Houses of Congress approve the request or if a
			 period of 14 days has elapsed.230.Of the funds provided to the Department of Veterans Affairs for fiscal year 2015 for Medical Services and Medical Support and Compliance, a maximum of $8,371,000 may be obligated from the Medical Services account and a maximum of $114,703,000 may be obligated from the Medical Support and Compliance account for the VistA Evolution and electronic health record interoperability projects: Provided, That funds in addition to these amounts may be obligated for the VistA Evolution and electronic
			 health record interoperability projects upon written notification by the
			 Secretary of Veterans Affairs to the Committees on Appropriations of both
			 Houses of Congress.231.The Secretary of Veterans Affairs shall provide written notification to the Committees on
			 Appropriations of both Houses of Congress 15 days prior to organizational
			 changes which result in the transfer of 25 or more full-time equivalents
			 from one organizational unit of the Department of Veterans Affairs to
			 another.232.None of the funds made available by this Act may be used to award a contract to any contractor if
			 the past performance of the contractor resulted in the completion of a
			 construction project at a facility of the Department of Veterans Affairs
			 more than 24 months after the original agreed-upon completion date for the
			 project.(including rescission of funds)233.Of the unobligated balances available to the Department of Veterans Affairs from prior year
			 discretionary appropriations (other than appropriations designated by law
			 as being for an emergency requirement) $38,000,000 are hereby rescinded.IIIRelated agenciesAmerican battle monuments commissionSalaries and expensesFor necessary expenses, not otherwise provided for, of the American Battle Monuments Commission,
			 including the acquisition of land or interest in land in foreign
			 countries; purchases and repair of uniforms for caretakers of national
			 cemeteries and monuments outside of the United States and its territories
			 and possessions; rent of office and garage space in foreign countries;
			 purchase (one-for-one replacement basis only) and hire of passenger motor
			 vehicles; not to exceed $7,500 for official reception and representation
			 expenses; and insurance of official motor vehicles in foreign countries,
			 when required by law of such countries, $75,000,000, to remain available
			 until expended.Foreign currency fluctuations accountFor necessary expenses, not otherwise provided for, of the American Battle Monuments Commission,
			 such sums as may be necessary, to remain available until expended, for
			 purposes authorized by section 2109 of title 36, United States Code.United states court of appeals for veterans claimsSalaries and expensesFor necessary expenses for the operation of the United States Court of Appeals for Veterans Claims
			 as authorized by sections 7251 through 7298 of title 38, United States
			 Code, $31,386,000: Provided, That $2,500,000 shall be available for the purpose of providing financial assistance as
			 described, and in accordance with the process and reporting procedures set
			 forth, under this heading in Public Law 102–229.Department of defense—CivilCemeterial expenses, ArmySalaries and expensesFor necessary expenses for maintenance, operation, and improvement of Arlington National Cemetery
			 and Soldiers' and Airmen's Home National Cemetery, including the purchase
			 or lease of passenger motor vehicles for replacement on a one-for-one
			 basis only, and not to exceed $1,000 for official reception and
			 representation expenses, $61,881,000, of which not to exceed $7,000,000
			 shall remain available until September 30, 2016. In addition, such sums as
			 may be necessary for parking maintenance, repairs and replacement, to be
			 derived from the Lease of Department of Defense Real Property for Defense Agencies account.Armed forces retirement homeTrust fundFor expenses necessary for the Armed Forces Retirement Home to operate and maintain the Armed
			 Forces Retirement Home—Washington, District of Columbia, and the Armed
			 Forces Retirement Home—Gulfport, Mississippi, to be paid from funds
			 available in the Armed Forces Retirement Home Trust Fund, $63,400,000, of
			 which $1,000,000 shall remain available until expended for construction
			 and renovation of the physical plants at the Armed Forces Retirement
			 Home—Washington, District of Columbia, and the Armed Forces Retirement
			 Home—Gulfport, Mississippi.Administrative Provision301.Funds appropriated in this Act under the heading Department of Defense—Civil, Cemeterial Expenses, Army, may be provided to Arlington County, Virginia, for the relocation of the federally owned water
			 main at Arlington National Cemetery, making additional land available for
			 ground burials.IVGeneral provisions401.No part of any appropriation contained in this Act shall remain available for obligation beyond the
			 current fiscal year unless expressly so provided herein.402.None of the funds made available in this Act may be used for any program, project, or activity,
			 when it is made known to the Federal entity or official to which the funds
			 are made available that the program, project, or activity is not in
			 compliance with any Federal law relating to risk assessment, the
			 protection of private property rights, or unfunded mandates.403.No part of any funds appropriated in this Act shall be used by an agency of the executive branch,
			 other than for normal and recognized executive-legislative relationships,
			 for publicity or propaganda purposes, and for the preparation,
			 distribution, or use of any kit, pamphlet, booklet, publication, radio,
			 television, or film presentation designed to support or defeat legislation
			 pending before Congress, except in presentation to Congress itself.404.All departments and agencies funded under this Act are encouraged, within the limits of the
			 existing statutory authorities and funding, to expand their use of E-Commerce technologies and procedures in the conduct of their business practices and public service
			 activities.405.Unless stated otherwise, all reports and notifications required by this Act shall be submitted to
			 the Subcommittee on Military Construction and Veterans Affairs, and
			 Related Agencies of the Committee on Appropriations of the House of
			 Representatives and the Subcommittee on Military Construction and Veterans
			 Affairs, and Related Agencies of the Committee on Appropriations of the
			 Senate.406.None of the funds made available in this Act may be transferred to any department, agency, or
			 instrumentality of the United States Government except pursuant to a
			 transfer made by, or transfer authority provided in, this or any other
			 appropriations Act.407.None of the funds made available in this Act may be used for a project or program named for an
			 individual serving as a Member, Delegate, or Resident Commissioner of the
			 United States House of Representatives.408.(a)Any agency receiving funds made available in this Act, shall, subject to subsections (b) and (c),
			 post on the public Web site of that agency any report required to be
			 submitted by the Congress in this or any other Act, upon the determination
			 by the head of the agency that it shall serve the national interest.(b)Subsection (a) shall not apply to a report if—(1)the public posting of the report compromises national security; or(2)the report contains confidential or proprietary information.(c)The head of the agency posting such report shall do so only after such report has been made
			 available to the requesting Committee or Committees of Congress for no
			 less than 45 days.409.(a)None of the funds made available in this Act may be used to maintain or establish a computer
			 network unless such network blocks the viewing, downloading, and
			 exchanging of pornography.(b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or
			 local law enforcement agency or any other entity carrying out criminal
			 investigations, prosecution, or adjudication activities.410.None of the funds made available in this Act may be used by an agency of the executive branch to
			 pay for first-class travel by an employee of the agency in contravention
			 of sections 301–10.122 through 301–10.124 of title 41, Code of Federal
			 Regulations.411.(a)In GeneralNone of the funds appropriated or otherwise made available to the Department of Defense in this Act
			 may be used to construct, renovate, or expand any facility in the United
			 States, its territories, or possessions to house any individual detained
			 at United States Naval Station, Guantánamo Bay, Cuba, for the purposes of
			 detention or imprisonment in the custody or under the control of the
			 Department of Defense.(b)The prohibition in subsection (a) shall not apply to any modification of facilities at United
			 States Naval Station, Guantánamo Bay, Cuba.(c)An individual described in this subsection is any individual who, as of June 24, 2009, is located
			 at United States Naval Station, Guantánamo Bay, Cuba, and who—(1)is not a citizen of the United States or a member of the Armed Forces of the United States; and(2)is—(A)in the custody or under the effective control of the Department of Defense; or(B)otherwise under detention at United States Naval Station, Guantánamo Bay, Cuba.412.None of the funds made available in this Act may be used to execute a contract for goods or
			 services, including construction services, where the contractor has not
			 complied with Executive Order No. 12989.413.None of the funds made available by this Act may be used to enter into a contract, memorandum of
			 understanding, or cooperative agreement with, make a grant to, or provide
			 a loan or loan guarantee to, any corporation that was convicted of a
			 felony criminal violation under any Federal law within the preceding 24
			 months, where the awarding agency is aware of the conviction, unless the
			 agency has considered suspension or debarment of the corporation and has
			 made a determination that this further action is not necessary to protect
			 the interests of the Government.414.None of the funds made available by this Act may be used to enter into a contract, memorandum of
			 understanding, or cooperative agreement with, make a grant to, or provide
			 a loan or loan guarantee to, any corporation that has any unpaid Federal
			 tax liability that has been assessed, for which all judicial and
			 administrative remedies have been exhausted or have lapsed, and that is
			 not being paid in a timely manner pursuant to an agreement with the
			 authority responsible for collecting the tax liability, where the awarding
			 agency is aware of the unpaid tax liability, unless the agency has
			 considered suspension or debarment of the corporation and has made a
			 determination that this further action is not necessary to protect the
			 interests of the Government.415.None of the funds made available by this Act may be used by the Department of Defense or the
			 Department of Veterans Affairs to lease or purchase new light duty
			 vehicles for any executive fleet, or for an agency's fleet inventory,
			 except in accordance with Presidential Memorandum—Federal Fleet
			 Performance, dated May 24, 2011.spending reduction account416.The amount by which the applicable allocation of new budget authority made by the Committee on
			 Appropriations of the House of Representatives under section 302(b) of the
			 Congressional Budget Act of 1974 exceeds the amount of proposed new budget
			 authority is $0.417.None of the funds made available by this Act may be used by the Secretary of Veterans Affairs to
			 pay a performance award under section 5384 of title 5, United States Code.418.None of the funds made available by this Act may be used to maintain or improve Department of
			 Defense real property with a zero percent utilization rate according to
			 the Department’s real property inventory database, except in the case of
			 maintenance of an historic property as required by the National Historic
			 Preservation Act (16 U.S.C. 470 et seq.) or in the case of maintenance to prevent a negative environmental impact as required by the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).419.None of the funds made available by this Act may be used by the Secretary of Defense to close a
			 commissary store.420.None of the funds made available by this Act may be used to propose, plan for, or execute a new or
			 additional Base Realignment and Closure (BRAC) round.421.None of the funds made available by this Act may be used to create or maintain any patient
			 record-keeping system other than those currently approved by the
			 Department of Veterans Affairs Central Office in Washington, D.C.422.None of the funds made available by this Act may be used to enter into a contract with any offeror
			 or any of its principals if the offeror certifies, as required by Federal
			 Acquisition Regulation, that the offeror or any of its principals—(1)within a 3-year period preceding this offer has been convicted of or had a civil judgment rendered
			 against it for: (A) commission of fraud or a criminal offense in
			 connection with obtaining, attempting to obtain, or performing a public
			 (Federal, State, or local) contract or subcontract; (B) violation of
			 Federal or State antitrust statutes relating to the submission of offers;
			 or (C) commission of embezzlement, theft, forgery, bribery, falsification
			 or destruction of records, making false statements, tax evasion, violating
			 Federal criminal tax laws, or receiving stolen property;(2)are presently indicted for, or otherwise criminally or civilly charged by a governmental entity
			 with, commission of any of the offenses enumerated above in paragraph (1);
			 or(3)within a 3-year period preceding this offer, has been notified of any delinquent Federal taxes in
			 an amount that exceeds $3,000 for which the liability remains unsatisfied.423.The amounts otherwise provided by this Act are revised by reducing the amount made available for Department of Veterans Affairs—Departmental Administration—General Administration, and increasing the amount made available for Department of Veterans Affairs Departmental Administration—Information Technology Systems, by $3,215,910.424.None of the funds made available by this Act for benefits for homeless veterans and training and
			 outreach programs may be used by the Secretary of Veterans Affairs in
			 contravention of subchapter III of chapter 20 of title 38, United States Code.425.None of the funds made available by this Act may be used for a contract that includes first-class
			 travel by the contractor.426.None of the funds made available by this Act may be used for the closure or abandonment of any
			 facility located at Lajes Field, Azores, Portugal.427.None of the funds made available by this Act may be used by the Secretary of Veterans Affairs to
			 implement sole source contracting at the national level for the selection
			 of devices and test strips for the self-monitoring of blood glucose.428.None of the funds made available by this Act may be used to prepare an environmental impact
			 statement in accordance with the National Environmental Policy Act of 1969
			 (42 U.S.C. 4321 et seq.) with respect to a health care facility of the Department of Veterans Affairs that is—(1)designated as a National Historic Landmark by the National Park Service; and(2)located in a highly rural area.This Act may be cited as the Military Construction and Veterans Affairs and Related Agencies Appropriations Act, 2015.That the following sums are appropriated,
			 out of any money in the Treasury not otherwise appropriated, for military
			 construction, the Department of Veterans Affairs, and related agencies for
			 the
			 fiscal year ending September 30, 2015, and for other purposes, namely:IDepartment of defenseMilitary construction, armyFor acquisition, construction, installation, and equipment of temporary or permanent public works,
			 military installations, facilities, and real property for the Army as
			 currently authorized by law, including personnel in the Army Corps of
			 Engineers and other personal services necessary for the purposes of this
			 appropriation, and for construction and operation of facilities in support
			 of the functions of the Commander in Chief, $539,427,000, to remain
			 available
			 until September 30, 2019: Provided, That of this amount, not to exceed $18,127,000 shall be available for study, planning, design,
			 architect and engineer services, and host nation support, as authorized by
			 law, unless the Secretary of the Army determines that additional
			 obligations
			 are necessary for such purposes and notifies the Committees on
			 Appropriations of both Houses of Congress of the determination and the
			 reasons therefor.Military construction, navy and marine corpsFor acquisition, construction, installation, and equipment of temporary or permanent public works,
			 naval installations, facilities, and real property for the Navy and Marine
			 Corps as currently authorized by law, including personnel in the Naval
			 Facilities Engineering Command and other personal services necessary for
			 the purposes of this appropriation, $1,018,772,000, to remain available
			 until
			 September 30, 2019: Provided, That of this amount, not to exceed $33,366,000 shall be available for study, planning, design,
			 and
			 architect and engineer services, as authorized by law, unless the
			 Secretary of the Navy determines that additional obligations are necessary
			 for
			 such purposes and notifies the Committees on Appropriations of both Houses
			 of Congress of the determination and the reasons therefor.Military construction, air forceFor acquisition, construction, installation, and equipment of temporary or permanent public works,
			 military installations, facilities, and real property for the Air Force as
			 currently authorized by law, $811,774,000, to remain available until
			 September
			 30, 2019: Provided, That of this amount, not to exceed $10,738,000 shall be available for study, planning, design,
			 and
			 architect and engineer services, as authorized by law, unless the
			 Secretary of Air Force determines that additional obligations are
			 necessary for such purposes and notifies the Committees on Appropriations
			 of both Houses of Congress of the determination and the reasons therefor: Provided further, That none of the funds provided under this heading for military construction in the United
			 Kingdom as identified in the table entitled Military Construction Project Listing by Location in the report accompanying this Act may be obligated or expended until the Department of Defense
			 completes a European Consolidation Study, and the Secretary of Defense (1)
			 provides to the Committees on Appropriations of the Senate and the House
			 of Representatives a comprehensive European basing strategy reflecting the
			 findings of the Consolidation Study, and (2) certifies in writing the
			 requirement identified in the study for any military construction
			 project in the United Kingdom funded in this section.Military construction, defense-Wide(including transfer of funds)For acquisition, construction, installation, and equipment of temporary or permanent public works,
			 installations, facilities, and real property for activities and agencies
			 of the Department of Defense (other than the military departments), as
			 currently authorized by law, $1,961,890,000, to remain available until
			 September
			 30, 2019: Provided, That such amounts of this appropriation as may be determined by the Secretary of Defense may be
			 transferred to such appropriations of the Department of Defense available
			 for military construction or family housing as the Secretary may
			 designate, to be merged with and to be available for the same purposes,
			 and for the same time period, as the appropriation or fund to which
			 transferred: Provided further, That of the amount appropriated, not to exceed $142,240,000 shall be available for study,
			 planning,
			 design, and architect and engineer services, as authorized by law, unless
			 the Secretary of Defense determines that additional obligations are
			 necessary for such purposes and notifies the Committees on Appropriations
			 of both Houses of Congress of the determination and the reasons therefor: Provided further, That of the amount appropriated, notwithstanding any other provision of law, $37,918,000 shall be
			 available for payments to the North Atlantic Treaty Organization for the
			 planning, design, and construction of a new North Atlantic Treaty
			 Organization headquarters.Military construction, army national guardFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the
			 training and administration of the Army National Guard, and contributions
			 therefor, as authorized by chapter 1803 of title 10, United States Code,
			 and Military Construction Authorization Acts, $126,920,000, to remain
			 available
			 until September 30, 2019: Provided, That of the amount appropriated, not to exceed $17,600,000 shall be available for study,
			 planning,
			 design, and architect and engineer services, as authorized by law, unless
			 the Director of the Army National Guard determines that additional
			 obligations are necessary for such purposes and notifies the Committees on
			 Appropriations of both Houses of Congress of the determination and the
			 reasons therefor.Military construction, air national guardFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the
			 training and administration of the Air National Guard, and contributions
			 therefor, as authorized by chapter 1803 of title 10, United States Code,
			 and Military Construction Authorization Acts, $94,663,000, to remain
			 available
			 until September 30, 2019: Provided, That of the amount appropriated, not to exceed $7,700,000 shall be available for study, planning,
			 design, and architect and engineer services, as authorized by law, unless
			 the Director of the Air National Guard determines that additional
			 obligations are necessary for such purposes and notifies the Committees on
			 Appropriations of both Houses of Congress of the determination and the
			 reasons therefor.Military construction, army reserveFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the
			 training and administration of the Army Reserve as authorized by chapter
			 1803 of title 10, United States Code, and Military Construction
			 Authorization Acts, $103,946,000, to remain available until September 30,
			 2019: Provided, That of the amount appropriated, not to exceed $8,337,000 shall be available for study, planning,
			 design, and architect and engineer services, as authorized by law, unless
			 the Chief of the Army Reserve determines that additional obligations are
			 necessary for such purposes and notifies the Committees on Appropriations
			 of both Houses of Congress of the determination and the reasons therefor.Military construction, navy reserveFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the
			 training and administration of the reserve components of the Navy and
			 Marine Corps as authorized by chapter 1803 of title 10, United States
			 Code, and Military Construction Authorization Acts, $51,528,000, to remain
			 available until September 30, 2019: Provided, That of the amount appropriated, not to exceed $2,123,000 shall be available for study, planning,
			 design, and architect and engineer services, as authorized by law, unless
			 the Secretary of the Navy determines that additional obligations are
			 necessary for such purposes and notifies the Committees on Appropriations
			 of both Houses of Congress of the determination and the reasons therefor.Military construction, air force reserveFor construction, acquisition, expansion, rehabilitation, and conversion of facilities for the
			 training and administration of the Air Force Reserve as authorized by
			 chapter 1803 of title 10, United States Code, and Military Construction
			 Authorization Acts, $49,492,000, to remain available until September 30,
			 2019: Provided, That of the amount appropriated, not to exceed $6,892,000 shall be available for study, planning,
			 design, and architect and engineer services, as authorized by law, unless
			 the Chief of the Air Force Reserve determines that additional obligations
			 are necessary for such purposes and notifies the Committees on
			 Appropriations of both Houses of Congress of the determination and the
			 reasons therefor.North atlantic treaty organizationsecurity investment programFor the United States share of the cost of the North Atlantic Treaty Organization Security
			 Investment Program for the acquisition and construction of military
			 facilities and installations (including international military
			 headquarters) and for related expenses for the collective defense of the
			 North Atlantic Treaty Area as authorized by section 2806 of title 10,
			 United States Code, and Military Construction Authorization Acts,
			 $199,700,000,
			 to remain available until expended.Family housing construction, armyFor expenses of family housing for the Army for construction, including acquisition, replacement,
			 addition, expansion, extension, and alteration, as authorized by law,
			 $78,609,000, to remain available until September 30, 2019.Family housing operation and maintenance, armyFor expenses of family housing for the Army for operation and maintenance, including debt payment,
			 leasing, minor construction, principal and interest charges, and insurance
			 premiums, as authorized by law, $350,976,000.Family housing construction, navy and marine corpsFor expenses of family housing for the Navy and Marine Corps for construction, including
			 acquisition, replacement, addition, expansion, extension, and alteration,
			 as authorized by law, $16,412,000, to remain available until September 30,
			 2019.Family housing operation and maintenance, navy and marine corpsFor expenses of family housing for the Navy and Marine Corps for operation and maintenance,
			 including debt payment, leasing, minor construction, principal and
			 interest charges, and insurance premiums, as authorized by law,
			 $354,029,000.Family housing operation and maintenance, air forceFor expenses of family housing for the Air Force for operation and maintenance, including debt
			 payment, leasing, minor construction, principal and interest charges, and
			 insurance premiums, as authorized by law, $327,747,000.Family housing operation and maintenance, defense-WideFor expenses of family housing for the activities and agencies of the Department of Defense (other
			 than the military departments) for operation and maintenance, leasing, and
			 minor construction, as authorized by law, $61,100,000.Department of defense family housing improvement fundFor the Department of Defense Family Housing Improvement Fund, $1,662,000, to remain available until expended, for family housing initiatives undertaken pursuant to section
			 2883 of title 10, United States Code, providing alternative means of
			 acquiring and improving military family housing and supporting facilities.Chemical demilitarization construction, defense-WideFor expenses of construction, not otherwise provided for, necessary for the destruction of the
			 United States stockpile of lethal chemical agents and munitions in
			 accordance with section 1412 of the Department of Defense Authorization
			 Act, 1986 (50 U.S.C. 1521), and for the destruction of other chemical
			 warfare materials that are not in the chemical weapon stockpile, as
			 currently authorized by law, $38,715,000, to remain available until
			 September
			 30, 2019, which shall be only for the Assembled Chemical Weapons
			 Alternatives program.Department of defense base closure accountFor deposit into the Department of Defense Base Closure Account 1990, established by section
			 2906(a)(1) of the Defense Base Closure and Realignment Act of 1990 (10
			 U.S.C. 2687 note), as amended by section 2711 of the National Defense
			 Authorization Act for Fiscal Year 2013 (Public Law 112–239), $380,085,000,
			 to
			 remain available until expended.Administrative provisions101.None of the funds made available in this title shall be expended for payments under a
			 cost-plus-a-fixed-fee contract for construction, where cost estimates
			 exceed $25,000, to be performed within the United States, except Alaska,
			 without the specific approval in writing of the Secretary of Defense
			 setting forth the reasons therefor.102.Funds made available in this title for construction shall be available for hire of passenger motor
			 vehicles.103.Funds made available in this title for construction may be used for advances to the Federal Highway
			 Administration, Department of Transportation, for the construction of
			 access roads as authorized by section 210 of title 23, United States Code,
			 when projects authorized therein are certified as important to the
			 national defense by the Secretary of Defense.104.None of the funds made available in this title may be used to begin construction of new bases in
			 the United States for which specific appropriations have not been made.105.None of the funds made available in this title shall be used for purchase of land or land easements
			 in excess of 100 percent of the value as determined by the Army Corps of
			 Engineers or the Naval Facilities Engineering Command, except: (1) where
			 there is a determination of value by a Federal court; (2) purchases
			 negotiated by the Attorney General or the designee of the Attorney
			 General; (3) where the estimated value is less than $25,000; or (4) as
			 otherwise determined by the Secretary of Defense to be in the public
			 interest.106.None of the funds made available in this title shall be used to: (1) acquire land; (2) provide for
			 site preparation; or (3) install utilities for any family housing, except
			 housing for which funds have been made available in annual Acts making
			 appropriations for military construction.107.None of the funds made available in this title for minor construction may be used to transfer or
			 relocate any activity from one base or installation to another, without
			 prior notification to the Committees on Appropriations of both Houses of
			 Congress.108.None of the funds made available in this title may be used for the procurement of steel for any
			 construction project or activity for which American steel producers,
			 fabricators, and manufacturers have been denied the opportunity to compete
			 for such steel procurement.109.None of the funds available to the Department of Defense for military construction or family
			 housing during the current fiscal year may be used to pay real property
			 taxes in any foreign nation.110.None of the funds made available in this title may be used to initiate a new installation overseas
			 without prior notification to the Committees on Appropriations of both
			 Houses of Congress.111.None of the funds made available in this title may be obligated for architect and engineer
			 contracts estimated by the Government to exceed $500,000 for projects to
			 be
			 accomplished in Japan, in any North Atlantic Treaty Organization member
			 country, or in countries bordering the Arabian Sea, unless such contracts
			 are awarded to United States firms or United States firms in joint venture
			 with host nation firms.112.None of the funds made available in this title for military construction in the United States
			 territories and possessions in the Pacific and on Kwajalein Atoll, or in
			 countries bordering the Arabian Sea, may be used to award any contract
			 estimated by the Government to exceed $1,000,000 to a foreign contractor: Provided, That this section shall not be applicable to contract awards for which the lowest responsive and
			 responsible bid of a United States contractor exceeds the lowest
			 responsive and responsible bid of a foreign contractor by greater than 20
			 percent: Provided further, That this section shall not apply to contract awards for military construction on Kwajalein Atoll
			 for which the lowest responsive and responsible bid is submitted by a
			 Marshallese contractor.113.The Secretary of Defense shall inform the appropriate committees of both Houses of Congress,
			 including the Committees on Appropriations, of plans and scope of any
			 proposed military exercise involving United States personnel 30 days prior
			 to its occurring, if amounts expended for construction, either temporary
			 or permanent, are anticipated to exceed $100,000.114.Not more than 20 percent of the funds made available in this title which are limited for obligation
			 during the current fiscal year shall be obligated during the last 2 months
			 of the fiscal year.115.Funds appropriated to the Department of Defense for construction in prior years shall be available
			 for construction authorized for each such military department by the
			 authorizations enacted into law during the current session of Congress.116.For military construction or family housing projects that are being completed with funds otherwise
			 expired or lapsed for obligation, expired or lapsed funds may be used to
			 pay the cost of associated supervision, inspection, overhead, engineering
			 and design on those projects and on subsequent claims, if any.117.Notwithstanding any other provision of law, any funds made available to a military department or
			 defense agency for the construction of military projects may be obligated
			 for a military construction project or contract, or for any portion of
			 such a project or contract, at any time before the end of the fourth
			 fiscal year after the fiscal year for which funds for such project were
			 made available, if the funds obligated for such project: (1) are obligated
			 from funds available for military construction projects; and (2) do not
			 exceed the amount appropriated for such project, plus any amount by which
			 the cost of such project is increased pursuant to law.(including transfer of funds)118.In addition to any other transfer authority available to the Department of Defense, proceeds
			 deposited to the Department of Defense Base Closure Account established by
			 section 207(a)(1) of the Defense Authorization Amendments and Base Closure
			 and Realignment Act (10 U.S.C. 2687 note) pursuant to section 207(a)(2)(C)
			 of such Act, may be transferred to the account established by section
			 2906(a)(1) of the Defense Base Closure and Realignment Act of 1990 (10
			 U.S.C. 2687 note), to be merged with, and to be available for the same
			 purposes and the same time period as that account.(including transfer of funds)119.Subject to 30 days prior notification, or 14 days for a notification provided in an electronic
			 medium pursuant to sections 480 and 2883 of title 10, United States Code,
			 to the Committees on Appropriations of both Houses of Congress, such
			 additional amounts as may be determined by the Secretary of Defense may be
			 transferred to: (1) the Department of Defense Family Housing Improvement
			 Fund from amounts appropriated for construction in Family Housing accounts, to be merged with and to be available for the same purposes and for the same period of
			 time as amounts appropriated directly to the Fund; or (2) the Department
			 of Defense Military Unaccompanied Housing Improvement Fund from amounts
			 appropriated for construction of military unaccompanied housing in Military Construction accounts, to be merged with and to be available for the same purposes and for the same period of
			 time as amounts appropriated directly to the Fund: Provided, That appropriations made available to the Funds shall be available to cover the costs, as defined
			 in section 502(5) of the Congressional Budget Act of 1974, of direct loans
			 or loan guarantees issued by the Department of Defense pursuant to the
			 provisions of subchapter IV of chapter 169 of title 10, United States
			 Code, pertaining to alternative means of acquiring and improving military
			 family housing, military unaccompanied housing, and supporting facilities.(including transfer of funds)120.In addition to any other transfer authority available to the Department of Defense, amounts may be
			 transferred from the accounts established by sections 2906(a)(1) and
			 2906A(a)(1) of the Defense Base Closure and Realignment Act of 1990 (10
			 U.S.C. 2687 note), to the fund established by section 1013(d) of the
			 Demonstration Cities and Metropolitan Development Act of 1966 (42 U.S.C.
			 3374) to pay for expenses associated with the Homeowners Assistance
			 Program incurred under 42 U.S.C. 3374(a)(1)(A). Any amounts transferred
			 shall be merged with and be available for the same purposes and for the
			 same time period as the fund to which transferred.121.Notwithstanding any other provision of law, funds made available in this title for operation and
			 maintenance of family housing shall be the exclusive source of funds for
			 repair and maintenance of all family housing units, including general or
			 flag officer quarters: Provided, That not more than $35,000 per unit may be spent annually for the maintenance and repair of any
			 general or flag officer quarters without 30 days prior notification, or 14
			 days for a notification provided in an electronic medium pursuant to
			 sections 480 and 2883 of title 10, United States Code, to the Committees
			 on Appropriations of both Houses of Congress, except that an
			 after-the-fact notification shall be submitted if the limitation is
			 exceeded solely due to costs associated with environmental remediation
			 that could not be reasonably anticipated at the time of the budget
			 submission: Provided further,  That the Under Secretary of Defense (Comptroller) is to report annually to the Committees on
			 Appropriations of both Houses of Congress all operation and maintenance
			 expenditures for each individual general or flag officer quarters for the
			 prior fiscal year.122.Amounts contained in the Ford Island Improvement Account established by subsection (h) of section
			 2814 of title 10, United States Code, are appropriated and shall be
			 available until expended for the purposes specified in subsection (i)(1)
			 of such section or until transferred pursuant to subsection (i)(3) of such
			 section.123.None of the funds made available in this title, or in any Act making appropriations for military
			 construction which remain available for obligation, may be obligated or
			 expended to carry out a military construction, land acquisition, or family
			 housing project at or for a military installation approved for closure, or
			 at a military installation for the purposes of supporting a function that
			 has been approved for realignment to another installation, in 2005 under
			 the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX
			 of Public Law 101–510; 10 U.S.C. 2687 note), unless such a project at a
			 military installation approved for realignment will support a continuing
			 mission or function at that installation or a new mission or function that
			 is planned for that installation, or unless the Secretary of Defense
			 certifies that the cost to the United States of carrying out such project
			 would be less than the cost to the United States of cancelling such
			 project, or if the project is at an active component base that shall be
			 established as an enclave or in the case of projects having multi-agency
			 use, that another Government agency has indicated it will assume ownership
			 of the completed project. The Secretary of Defense may not transfer funds
			 made available as a result of this limitation from any military
			 construction project, land acquisition, or family housing project to
			 another account or use such funds for another purpose or project without
			 the prior approval of the Committees on Appropriations of both Houses of
			 Congress. This section shall not apply to military construction projects,
			 land acquisition, or family housing projects for which the project is
			 vital to the national security or the protection of health, safety, or
			 environmental quality: Provided, That the Secretary of Defense shall notify the congressional defense committees within 7 days of
			 a decision to carry out such a military construction project.(including transfer of funds)124.During the 5-year period after appropriations available in this Act to the Department of Defense
			 for military construction and family housing operation and maintenance and
			 construction have expired for obligation, upon a determination that such
			 appropriations will not be necessary for the liquidation of obligations or
			 for making authorized adjustments to such appropriations for obligations
			 incurred during the period of availability of such appropriations,
			 unobligated balances of such appropriations may be transferred into the
			 appropriation Foreign Currency Fluctuations, Construction, Defense, to be merged with and to be available for the same time period and for the same purposes as the
			 appropriation to which transferred.125.Amounts appropriated or otherwise made available in an account funded under the headings in this
			 title may be transferred among projects and activities within the account
			 in accordance with the reprogramming guidelines for military construction
			 and family housing construction contained in Department of Defense
			 Financial Management Regulation 7000.14–R, Volume 3, Chapter 7, of
			 February 2009, as in effect on the date of enactment of this Act.126.None of the funds made available in this title may be obligated or expended for planning and design
			 and construction of projects at Arlington National Cemetery.127.For an additional amount for Military Construction, Army, $60,000,000, to remain available until September 30, 2019, for construction of quality-of-life
			 projects included in the Army Fiscal Year 2015 unfunded priority list
			 submitted to Congress on April 1, 2014:  Provided, That such funding is subject to authorization prior to obligation and expenditure of funds to
			 carry out  planning and design and construction:  Provided further, That not later than 30 days after enactment of this Act, the Secretary of the Army shall submit
			 to the Committees on Appropriations of both Houses of Congress an
			 expenditure plan for funds provided under this section.128.For an additional amount for Military Construction, Army National Guard, $40,000,000, to remain available until September 30, 2019, for construction of projects included
			 in the Army National Guard Fiscal Year 2015 unfunded priority list
			 submitted to Congress on April 1, 2014:  Provided, That such funding is subject to authorization prior to obligation and expenditure of funds to
			 carry out planning and design and construction:  Provided further, That not later than 30 days after enactment of this Act, the Director of the Army National Guard
			 shall submit to the Committees on Appropriations of both Houses of
			 Congress an expenditure plan for funds provided under this section.129.For an additional amount for Military Construction, Army Reserve, $50,000,000, to remain available until September 30, 2019, for construction of projects included
			 in the Army Reserve Fiscal Year 2015 unfunded priority list submitted to
			 Congress on April 1, 2014:  Provided, That such funding is subject to authorization prior to obligation and expenditure of funds to
			 carry out planning and design and construction:  Provided further, That not later than 30 days after enactment of this Act, the Chief of the Army Reserve shall
			 submit to the Committees on Appropriations of both Houses of Congress an
			 expenditure plan for funds provided under this section.130.For an additional amount for Military Construction, Navy, $200,000,000, to remain available until September 30, 2019, for construction of quality-of-life
			 projects included in the Fiscal Year 2015 Opportunity, Growth and Security
			 Initiative budget request:  Provided, That such funding is subject to authorization prior to obligation and expenditure of funds to
			 carry out  planning and design and construction:  Provided further, That not later than 30 days after enactment of this Act, the Secretary of the Navy shall submit
			 to the Committees on Appropriations of both Houses of Congress an
			 expenditure plan for funds provided under this section.131.For an additional amount for Military Construction, Air Force, $100,000,000, to remain available until September 30, 2019, for construction of quality-of-life
			 projects included in the Fiscal Year 2015 Opportunity, Growth and Security
			 Initiative budget request:  Provided, That such funding is subject to authorization prior to obligation and expenditure of funds to
			 carry out  planning and design and construction:  Provided further, That not later than 30 days after enactment of this Act, the Secretary of the Air Force shall
			 submit to the Committees on Appropriations of both Houses of Congress an
			 expenditure plan for funds provided under this section.132.For an additional amount for Military Construction, Air Force Reserve, $15,000,000, to remain available until September 30, 2019, for construction of quality-of-life
			 projects included in the Fiscal Year 2015 Opportunity, Growth and Security
			 Initiative budget request:  Provided, That such funding is subject to authorization prior to obligation and expenditure of funds to
			 carry out  planning and design and construction:  Provided further, That not later than 30 days after enactment of this Act, the Chief of the Air Force Reserve
			 shall submit to the Committees on Appropriations of both Houses of
			 Congress an expenditure plan for funds provided under this section.(INCLUDING RESCISSION OF FUNDS)133.Of the unobligated balances available from prior Appropriations Acts (other than appropriations
			 that were designated by the Congress as an emergency requirement or as
			 being for Overseas Contingency Operations/Global War on Terrorism pursuant
			 to a concurrent resolution on the budget or the Balanced Budget and
			 Emergency Deficit Control Act of 1985) the following
			 funds are hereby rescinded from the following accounts and programs in the
			 specified amounts:Military Construction, Army, $148,447,000;Military Construction, Navy and Marine Corps, $100,000,000;Military Construction, Air Force, $65,000,000;Military Construction, Defense-Wide, $50,000,000;Family Housing Construction, Army, $35,000,000; andNATO Security Investment Program, $25,000,000.(INCLUDING RESCISSION OF FUNDS)134.Of the unobligated balances made available in prior appropriations Acts for the fund established in
			 section 1013(d) of the Demonstration Cities and Metropolitan Development
			 Act of 1966 (42 U.S.C. 3374), $50,000,000 are hereby
			 rescinded.IIDepartment of veterans affairsVeterans Benefits AdministrationCompensation and pensions(including transfer of funds)For the payment of compensation benefits to or on behalf of veterans and a pilot program for
			 disability examinations as authorized by section 107 and chapters 11, 13,
			 18, 51, 53, 55, and 61 of title 38, United States Code; pension benefits
			 to or on behalf of veterans as authorized by chapters 15, 51, 53, 55, and
			 61 of title 38, United States Code; and burial benefits, the Reinstated
			 Entitlement Program for Survivors, emergency and other officers'
			 retirement pay, adjusted-service credits and certificates, payment of
			 premiums due on commercial life insurance policies guaranteed under the
			 provisions of title IV of the Servicemembers Civil Relief Act (50 U.S.C.
			 App. 541 et seq.) and for other benefits as authorized by sections 107,
			 1312, 1977, and 2106, and chapters 23, 51, 53, 55, and 61 of title 38,
			 United States Code, $78,687,709,000, to remain available until expended: Provided, That not to exceed $15,430,000 of the amount appropriated under this heading shall be reimbursed
			 to General Operating Expenses, Veterans Benefits Administration,  and Information Technology Systems for necessary expenses in implementing the provisions of chapters 51, 53, and 55 of title 38,
			 United States Code, the funding source for which is specifically provided
			 as the Compensation and Pensions appropriation: Provided further, That such sums as may be earned on an actual qualifying patient basis, shall be reimbursed to Medical Care Collections Fund to augment the funding of individual medical facilities for nursing home care provided to
			 pensioners as authorized.Readjustment benefitsFor the payment of readjustment and rehabilitation benefits to or on behalf of veterans as
			 authorized by chapters 21, 30, 31, 33, 34, 35, 36, 39, 41, 51, 53, 55, and
			 61 of title 38, United States Code, $14,761,862,000, to remain available
			 until expended: Provided, That expenses for rehabilitation program services and assistance which the Secretary is
			 authorized to provide under subsection (a) of section 3104 of title 38,
			 United States Code, other than under paragraphs (1), (2), (5), and (11) of
			 that subsection, shall be charged to this account.Veterans insurance and indemnitiesFor military and naval insurance, national service life insurance, servicemen's indemnities,
			 service-disabled veterans insurance, and veterans mortgage life insurance
			 as authorized by chapters 19 and 21, title 38, United States Code,
			 $63,257,000,
			 to remain available until expended.Veterans housing benefit program fundFor the cost of direct and guaranteed loans, such sums as may be necessary to carry out the
			 program, as authorized by subchapters I through III of chapter 37 of title
			 38, United States Code: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502
			 of the Congressional Budget Act of 1974: Provided further, That during fiscal year 2015, within the resources available, not to exceed $500,000 in gross
			 obligations for direct loans are authorized for specially adapted housing
			 loans.In addition, for administrative expenses to carry out the direct and guaranteed loan programs,
			 $160,881,000.Vocational rehabilitation loans program accountFor the cost of direct loans, $10,000, as authorized by chapter 31 of title 38, United States Code: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502
			 of the Congressional Budget Act of 1974: Provided further, That funds made available under this heading are available to subsidize gross obligations for the
			 principal amount of direct loans not to exceed $2,877,000.In addition, for administrative expenses necessary to carry out the direct loan program, $361,000,
			 which may be paid to the appropriation for General operating expenses, Veterans Benefits Administration.Native american veteran housing loan program accountFor administrative expenses to carry out the direct loan program authorized by subchapter V of
			 chapter 37 of title 38, United States Code, $1,130,000.Veterans health administrationMedical servicesFor necessary expenses for furnishing, as authorized by law, inpatient and outpatient care and
			 treatment to beneficiaries of the Department of Veterans Affairs and
			 veterans described in section 1705(a) of title 38, United States Code,
			 including care and treatment in facilities not under the jurisdiction of
			 the Department, and including medical supplies and equipment,
			 bioengineering services, food services, and salaries and expenses of
			 healthcare employees hired under title 38, United States Code, aid to
			 State homes as authorized by section 1741 of title 38, United States Code,
			 assistance and support services for caregivers as authorized by section
			 1720G of title 38, United States Code, loan repayments authorized by
			 section 604 of the Caregivers and Veterans Omnibus Health Services Act of
			 2010 (Public Law 111–163; 124 Stat. 1174; 38 U.S.C. 7681 note), and
			 hospital care and medical services authorized by section 1787 of title 38,
			 United States Code; $100,000,000, which shall be in addition to funds
			 previously
			 appropriated under this heading that become available on October 1, 2014;
			 and, in addition, $47,603,202,000, plus reimbursements, shall become
			 available on
			 October 1, 2015, and shall remain available until September 30, 2016: Provided, That notwithstanding any other provision of law, the Secretary of Veterans Affairs shall
			 establish a priority for the provision of medical treatment for veterans
			 who have service-connected disabilities, lower income, or have special
			 needs: Provided further, That notwithstanding any other provision of law, the Secretary of Veterans Affairs shall give
			 priority funding for the provision of basic medical benefits to veterans
			 in enrollment priority groups 1 through 6: Provided further, That notwithstanding any other provision of law, the Secretary of Veterans Affairs may authorize
			 the dispensing of prescription drugs from Veterans Health Administration
			 facilities to enrolled veterans with privately written prescriptions based
			 on requirements established by the Secretary: Provided further, That the implementation of the program described in the previous proviso shall incur no
			 additional cost to the Department of Veterans Affairs.Medical support and complianceFor necessary expenses in the administration of the medical, hospital, nursing home, domiciliary,
			 construction, supply, and research activities, as authorized by law;
			 administrative expenses in support of capital policy activities; and
			 administrative and legal expenses of the Department for collecting and
			 recovering amounts owed the Department as authorized under chapter 17 of
			 title 38, United States Code, and the Federal Medical Care Recovery Act
			 (42 U.S.C. 2651 et seq.), $6,144,000,000, plus reimbursements, shall
			 become
			 available on October 1, 2015, and shall remain available until September
			 30, 2016.Medical facilitiesFor necessary expenses for the maintenance and operation of hospitals, nursing homes, domiciliary
			 facilities, and other necessary facilities of the Veterans Health
			 Administration; for administrative expenses in support of planning,
			 design, project management, real property acquisition and disposition,
			 construction, and renovation of any facility under the jurisdiction or for
			 the use of the Department; for oversight, engineering, and architectural
			 activities not charged to project costs; for repairing, altering,
			 improving, or providing facilities in the several hospitals and homes
			 under the jurisdiction of the Department, not otherwise provided for,
			 either by contract or by the hire of temporary employees and purchase of
			 materials; for leases of facilities; and for laundry services;
			 $125,000,000
			 which shall be in addition to funds previously appropriated under this
			 heading that become available on October 1, 2014; and, in addition,
			 $4,915,000,000, plus reimbursements, shall become available on October 1,
			 2015,
			 and shall remain available until September 30, 2016.Medical and prosthetic researchFor necessary expenses in carrying out programs of medical and prosthetic research and development
			 as authorized by chapter 73 of title 38, United States Code, $588,922,000,
			 plus
			 reimbursements, shall remain available until September 30, 2016.National cemetery administrationFor necessary expenses of the National Cemetery Administration for operations and maintenance, not
			 otherwise provided for, including uniforms or allowances therefor;
			 cemeterial expenses as authorized by law; purchase of one passenger motor
			 vehicle for use in cemeterial operations; hire of passenger motor
			 vehicles; and repair, alteration or improvement of facilities under the
			 jurisdiction of the National Cemetery Administration, $256,800,000, of
			 which not
			 to exceed $25,600,000 shall remain available until September 30, 2016.Departmental administrationGeneral administration(Including transfer of funds)For necessary operating expenses of the Department of Veterans Affairs, not otherwise provided for,
			 including administrative expenses in support of Department-Wide capital
			 planning, management and policy activities, uniforms, or allowances
			 therefor; not to exceed $25,000 for official reception and representation
			 expenses; hire of passenger motor vehicles; and reimbursement of the
			 General Services Administration for security guard services, $321,591,000,
			 of
			 which not to exceed $9,660,000 shall remain available until September 30,
			 2016: Provided, That funds provided under this heading may be transferred to General Operating Expenses, Veterans Benefits Administration.Board of Veterans AppealsFor necessary operating expenses of the Board of Veterans Appeals, $99,294,000, of which not to
			 exceed
			 $9,429,000 shall remain available until September 30, 2016.General operating expenses, Veterans Benefits AdministrationFor necessary operating expenses of the Veterans Benefits Administration, not otherwise provided
			 for, including hire of passenger motor vehicles, reimbursement of the
			 General Services Administration for security guard services, and
			 reimbursement of the Department of Defense for the cost of overseas
			 employee mail, $2,524,254,000: Provided, That expenses for services and assistance authorized under paragraphs (1), (2), (5), and (11) of
			 section 3104(a) of title 38, United States Code, that the Secretary of
			 Veterans Affairs determines are necessary to enable entitled veterans: (1)
			 to the maximum extent feasible, to become employable and to obtain and
			 maintain suitable employment; or (2) to achieve maximum independence in
			 daily living, shall be charged to this account: Provided further, That of the funds made available under this heading, not to exceed $124,700,000 shall remain
			 available
			 until September 30, 2016.Information technology systemsFor necessary expenses for information technology systems and telecommunications support, including
			 developmental information systems and operational information systems; for
			 pay and associated costs; and for the capital asset acquisition of
			 information technology systems, including management and related
			 contractual costs of said acquisitions, including contractual costs
			 associated with operations authorized by section 3109 of title 5, United
			 States Code, $3,913,344,000, plus reimbursements: Provided, That $1,039,000,000 shall be for pay and associated costs, of which not to exceed $30,792,000
			 shall remain
			 available until September 30, 2016: Provided further, That $2,343,217,000 shall be for operations and maintenance, of which not to exceed $164,025,000
			 shall remain
			 available until September 30, 2016: Provided further, That $531,127,000 shall be for information technology systems development, modernization, and
			 enhancement, and shall remain available until September 30, 2016: Provided further, That amounts made available for information technology systems development, modernization, and
			 enhancement may not be obligated or expended until the Secretary of
			 Veterans Affairs or the Chief Information Officer of the Department of
			 Veterans Affairs submits to the Committees on Appropriations of both
			 Houses of Congress a certification of the amounts, in parts or in full, to
			 be obligated and expended for each development project: Provided further, That amounts made available for salaries and expenses, operations and maintenance, and information
			 technology systems development, modernization, and enhancement may be
			 transferred among the three subaccounts after the Secretary of Veterans
			 Affairs requests from the Committees on Appropriations of both Houses of
			 Congress the authority to make the transfer and an approval is issued: Provided further, That amounts made available for the Information Technology Systems account for development, modernization, and enhancement may be transferred among projects or to
			 newly defined projects: Provided further, That no project may be increased or decreased by more than $1,000,000 of cost prior to submitting
			 a
			 request to the Committees on Appropriations of both Houses of Congress to
			 make the transfer and an approval is issued, or absent a response, a
			 period of 30 days has elapsed: Provided further, That funds under this heading may be used by the Interagency Program Office through the
			 Department of Veterans Affairs to develop a standard data reference
			 terminology model: Provided further, That of the funds made available for information technology systems development, modernization,
			 and enhancement for VistA Evolution, not more than 25 percent may be
			 obligated or expended until the Secretary of Veterans Affairs submits to
			 the Committees on Appropriations of both Houses of Congress, and such
			 Committees approve, a report that describes: (1) the status of VistA
			 Evolution project development and any corrective actions taken where the
			 plan established in the VistA Evolution program plan (hereinafter referred
			 to as the Plan), VistA 4 product roadmap (Roadmap), or the VistA Evolution cost estimate, dated March 24, 2014
			 may have fallen short; (2) any changes to the scope of the VistA Evolution
			 program as established in the Plan; (3) actual program costs incurred and
			 any refinements to the cost estimate presented in the Plan based on actual
			 costs incurred; (4) progress in meeting the schedule milestones that have
			 been established in the Plan; (5) program performance relative to the
			 performance measures that have been identified in the Plan and the
			 Roadmap; (6) plans for testing the VistA system and test results; (7)
			 VistA Evolution program risks and issues that have been identified and any
			 agency responses to such risks and issues; (8) the effort to achieve
			 interoperability between the electronic health record systems of the
			 Department of Defense and the Department of Veterans Affairs, including
			 the scope, cost, schedule, and performance benchmarks of the interoperable
			 record; (9) progress toward developing and implementing the interoperable
			 electronic health record throughout the two Departments’ medical
			 facilities; and (10) a detailed governance structure for the VistA
			 Evolution program, including the establishment of a single program
			 director and integrator who shall have responsibility for the entire
			 program: Provided further, That the funds made available under this heading for information technology systems development,
			 modernization, and enhancement, shall be for the projects, and in the
			 amounts, specified under this heading in the report accompanying this Act.Office of inspector generalFor necessary expenses of the Office of Inspector General, to include information technology, in
			 carrying out the provisions of the Inspector General Act of 1978 (5 U.S.C.
			 App.), $126,411,000, of which $12,141,000 shall remain available until
			 September 30,
			 2016: Provided, That the Office of Inspector General shall conduct an audit of scheduling practices and
			 procedures at Department of Veterans Affairs Medical Facilities across all
			 Veteran Integrated Service Networks.Construction, major projectsFor constructing, altering, extending, and improving any of the facilities, including parking
			 projects, under the jurisdiction or for the use of the Department of
			 Veterans Affairs, or for any of the purposes set forth in sections 316,
			 2404, 2406 and chapter 81 of title 38, United States Code, not otherwise
			 provided for, including planning, architectural and engineering services,
			 construction management services, maintenance or guarantee period services
			 costs associated with equipment guarantees provided under the project,
			 services of claims analysts, offsite utility and storm drainage system
			 construction costs, and site acquisition, where the estimated cost of a
			 project is more than the amount set forth in section 8104(a)(3)(A) of
			 title 38, United States Code, or where funds for a project were made
			 available in a previous major project appropriation, $561,800,000, of
			 which
			 $527,800,000 shall remain available until September 30, 2019, and of which
			 $34,000,000 shall remain available until expended: Provided, That except for advance planning activities, including needs assessments which may or may not
			 lead to capital investments, and other capital asset management related
			 activities, including portfolio development and management activities, and
			 investment strategy studies funded through the advance planning fund and
			 the planning and design activities funded through the design fund,
			 including needs assessments which may or may not lead to capital
			 investments, and salaries and associated costs of the resident engineers
			 who oversee those capital investments funded through this account, and
			 funds provided for the purchase of land for the National Cemetery
			 Administration through the land acquisition line item, none of the funds
			 made available under this heading shall be used for any project which has
			 not been approved by the Congress in the budgetary process: Provided further, That funds made available under this heading for fiscal year 2015, for each approved project
			 shall be obligated: (1) by the awarding of a construction documents
			 contract by September 30, 2015; and (2) by the awarding of a construction
			 contract by September 30, 2016: Provided further, That the Secretary of Veterans Affairs shall promptly submit to the Committees on Appropriations
			 of both Houses of Congress a written report on any approved major
			 construction project for which obligations are not incurred within the
			 time limitations established above.Construction, minor projectsFor constructing, altering, extending, and improving any of the facilities, including parking
			 projects, under the jurisdiction or for the use of the Department of
			 Veterans Affairs, including planning and assessments of needs which may
			 lead to capital investments, architectural and engineering services,
			 maintenance or guarantee period services costs associated with equipment
			 guarantees provided under the project, services of claims analysts,
			 offsite utility and storm drainage system construction costs, and site
			 acquisition, or for any of the purposes set forth in sections 316, 2404,
			 2406 and chapter 81 of title 38, United States Code, not otherwise
			 provided for, where the estimated cost of a project is equal to or less
			 than the amount set forth in section 8104(a)(3)(A) of title 38, United
			 States Code, $540,200,000, to remain available until September 30, 2019,
			 along
			 with unobligated balances of previous Construction, Minor Projects appropriations which are hereby made available for any project where the estimated cost is equal
			 to or less than the amount set forth in such section: Provided, That funds made available under this heading shall be for: (1) repairs to any of the nonmedical
			 facilities under the jurisdiction or for the use of the Department which
			 are necessary because of loss or damage caused by any natural disaster or
			 catastrophe; and (2) temporary measures necessary to prevent or to
			 minimize further loss by such causes.Grants for construction of state extended care facilitiesFor grants to assist States to acquire or construct State nursing home and domiciliary facilities
			 and to remodel, modify, or alter existing hospital, nursing home, and
			 domiciliary facilities in State homes, for furnishing care to veterans as
			 authorized by sections 8131 through 8137 of title 38, United States Code,
			 $100,000,000, to remain available until expended.Grants for construction of veterans cemeteriesFor grants to assist States and tribal organizations in establishing, expanding, or improving
			 veterans cemeteries as authorized by section 2408 of title 38, United
			 States Code, $46,000,000, to remain available until expended.Administrative provisions(including transfer of funds)201.Any appropriation for fiscal year 2015 for Compensation and Pensions, Readjustment Benefits, and Veterans Insurance and Indemnities may be transferred as necessary to any other of the mentioned appropriations: Provided, That before a transfer may take place, the Secretary of Veterans Affairs shall request from the
			 Committees on Appropriations of both Houses of Congress the authority to
			 make the transfer and such Committees issue an approval, or absent a
			 response, a period of 30 days has elapsed.(including transfer of funds)202.Amounts made available for the Department of Veterans Affairs for fiscal year 2015, in this Act or
			 any other Act, under the Medical Services, Medical support and compliance, and Medical Facilities accounts may be transferred among the accounts: Provided, That any transfers between the Medical Services and Medical Support and Compliance accounts of 1 percent or less of the total amount appropriated to the account in this or any other
			 Act may take place subject to notification from the Secretary of Veterans
			 Affairs to the Committees on Appropriations of both Houses of Congress of
			 the amount and purpose of the transfer: Provided further, That any transfers between the Medical Services and Medical Support and Compliance accounts in excess of 1 percent, or exceeding the cumulative 1 percent for the fiscal year, may
			 take place only after the Secretary requests from the Committees on
			 Appropriations of both Houses of Congress the authority to make the
			 transfer and an approval is issued: Provided further, That any transfers to or from the Medical Facilities account may take place only after the Secretary requests from the Committees on Appropriations of
			 both Houses of Congress the authority to make the transfer and an approval
			 is issued.203.Appropriations available in this title for salaries and expenses shall be available for services
			 authorized by section 3109 of title 5, United States Code; hire of
			 passenger motor vehicles; lease of a facility or land or both; and
			 uniforms or allowances therefore, as authorized by sections 5901 through
			 5902 of title 5, United States Code.204.No appropriations in this title (except the appropriations for Construction, Major Projects, and Construction, Minor Projects) shall be available for the purchase of any site for or toward the construction of any new
			 hospital or home.205.No appropriations in this title shall be available for hospitalization or examination of any
			 persons (except beneficiaries entitled to such hospitalization or
			 examination under the laws providing such benefits to veterans, and
			 persons receiving such treatment under sections 7901 through 7904 of title
			 5, United States Code, or the Robert T. Stafford Disaster Relief and
			 Emergency Assistance Act (42 U.S.C. 5121 et seq.)), unless reimbursement
			 of the cost of such hospitalization or examination is made to the Medical services account at such rates as may be fixed by the Secretary of Veterans Affairs.206.Appropriations available in this title for Compensation and pensions, Readjustment benefits, and Veterans insurance and indemnities shall be available for payment of prior year accrued obligations required to be recorded by law
			 against the corresponding prior year accounts within the last quarter of
			 fiscal year 2014.207.Appropriations available in this title shall be available to pay prior year obligations of
			 corresponding prior year appropriations accounts resulting from sections
			 3328(a), 3334, and 3712(a) of title 31, United States Code, except that if
			 such obligations are from trust fund accounts they shall be payable only
			 from Compensation and pensions.(including transfer of funds)208.Notwithstanding any other provision of law, during fiscal year 2015, the Secretary of Veterans
			 Affairs shall, from the National Service Life Insurance Fund under section
			 1920 of title 38, United States Code, the Veterans' Special Life Insurance
			 Fund under section 1923 of title 38, United States Code, and the United
			 States Government Life Insurance Fund under section 1955 of title 38,
			 United States Code, reimburse the General operating expenses, Veterans Benefits Administration and Information Technology Systems accounts for the cost of administration of the insurance programs financed through those accounts: Provided, That reimbursement shall be made only from the surplus earnings accumulated in such an insurance
			 program during fiscal year 2015 that are available for dividends in that
			 program after claims have been paid and actuarially determined reserves
			 have been set aside: Provided further, That if the cost of administration of such an insurance program exceeds the amount of surplus
			 earnings accumulated in that program, reimbursement shall be made only to
			 the extent of such surplus earnings: Provided further, That the Secretary shall determine the cost of administration for fiscal year 2015 which is
			 properly allocable to the provision of each such insurance program and to
			 the provision of any total disability income insurance included in that
			 insurance program.209.Amounts deducted from enhanced-use lease proceeds to reimburse an account for expenses incurred by
			 that account during a prior fiscal year for providing enhanced-use lease
			 services, may be obligated during the fiscal year in which the proceeds
			 are received.(transfer of funds)210.Funds available in this title or funds for salaries and other administrative expenses shall also be
			 available to reimburse the Office of Resolution Management of the
			 Department of Veterans Affairs and the Office of Employment Discrimination
			 Complaint Adjudication under section 319 of title 38, United States Code,
			 for all services provided at rates which will recover actual costs but not
			 to exceed $42,904,000 for the Office of Resolution Management and
			 $3,400,000 for
			 the Office of Employment Discrimination Complaint Adjudication: Provided, That payments may be made in advance for services to be furnished based on estimated costs: Provided further, That amounts received shall be credited to the General Administration and Information Technology Systems accounts for use by the office that provided the service.211.No appropriations in this title shall be available to enter into any new lease of real property if
			 the estimated annual rental cost is more than $1,000,000, unless the
			 Secretary
			 submits a report which the Committees on Appropriations of both Houses of
			 Congress approve within 30 days following the date on which the report is
			 received.212.No funds of the Department of Veterans Affairs shall be available for hospital care, nursing home
			 care, or medical services provided to any person under chapter 17 of title
			 38, United States Code, for a non-service-connected disability described
			 in section 1729(a)(2) of such title, unless that person has disclosed to
			 the Secretary of Veterans Affairs, in such form as the Secretary may
			 require, current, accurate third-party reimbursement information for
			 purposes of section 1729 of such title: Provided, That the Secretary may recover, in the same manner as any other debt due the United States, the
			 reasonable charges for such care or services from any person who does not
			 make such disclosure as required: Provided further, That any amounts so recovered for care or services provided in a prior fiscal year may be
			 obligated by the Secretary during the fiscal year in which amounts are
			 received.(including transfer of funds)213.Notwithstanding any other provision of law, proceeds or revenues derived from enhanced-use leasing
			 activities (including disposal) may be deposited into the Construction, Major Projects and Construction, Minor Projects accounts and be used for construction (including site acquisition and disposition), alterations,
			 and improvements of any medical facility under the jurisdiction or for the
			 use of the Department of Veterans Affairs. Such sums as realized are in
			 addition to the amount provided for in Construction, Major Projects and Construction, Minor Projects.214.Amounts made available under Medical Services are available—(1)for furnishing recreational facilities, supplies, and equipment; and(2)for funeral expenses, burial expenses, and other expenses incidental to funerals and burials for
			 beneficiaries receiving care in the Department.(including transfer of funds)215.Such sums as may be deposited to the Medical Care Collections Fund pursuant to section 1729A of
			 title 38, United States Code, may be transferred to Medical Services, to
			 remain available until expended for the purposes of that account: Provided, That, for fiscal year 2015, $250,000,000 deposited in the Department of Veterans Affairs Medical
			 Care
			 Collections Fund shall be transferred to Medical Facilities, to remain
			 available until expended, for non-recurring maintenance at existing
			 Veterans Health Administration medical facilities.216.The Secretary of Veterans Affairs may enter into agreements with Indian tribes and tribal
			 organizations which are party to the Alaska Native Health Compact with the
			 Indian Health Service, and Indian tribes and tribal organizations serving
			 rural Alaska which have entered into contracts with the Indian Health
			 Service under the Indian Self Determination and Educational Assistance
			 Act, to provide healthcare, including behavioral health and dental care.
			 The Secretary shall require participating veterans and facilities to
			 comply with all appropriate rules and regulations, as established by the
			 Secretary. The term rural Alaska shall mean those lands sited within the external boundaries of the Alaska Native regions specified
			 in sections 7(a)(1)–(4) and (7)–(12) of the Alaska Native Claims
			 Settlement Act, as amended (43 U.S.C. 1606), and those lands within the
			 Alaska Native regions specified in sections 7(a)(5) and 7(a)(6) of the
			 Alaska Native Claims Settlement Act, as amended (43 U.S.C. 1606), which
			 are not within the boundaries of the municipality of Anchorage, the
			 Fairbanks North Star Borough, the Kenai Peninsula Borough or the Matanuska
			 Susitna Borough.(including transfer of funds)217.Such sums as may be deposited to the Department of Veterans Affairs Capital Asset Fund pursuant to
			 section 8118 of title 38, United States Code, may be transferred to the Construction, Major Projects and Construction, Minor Projects accounts, to remain available until expended for the purposes of these accounts.218.None of the funds made available in this title may be used to implement any policy prohibiting the
			 Directors of the Veterans Integrated Services Networks from conducting
			 outreach or marketing to enroll new veterans within their respective
			 Networks.219.The Secretary of Veterans Affairs shall submit to the Committees on Appropriations of both Houses
			 of Congress a quarterly report on the financial status of the Veterans
			 Health Administration.(including transfer of funds)220.Amounts made available under the Medical Services, Medical Support and Compliance, Medical Facilities, General Operating Expenses, Veterans Benefits Administration, General Administration, and National Cemetery Administration accounts for fiscal year 2015 may be transferred to or from the Information Technology Systems account: Provided, That before a transfer may take place, the Secretary of Veterans Affairs shall request from the
			 Committees on Appropriations of both Houses of Congress the authority to
			 make the transfer and an approval is issued.221.None of the funds appropriated or otherwise made available by this Act or any other Act for the
			 Department of Veterans Affairs may be used in a manner that is
			 inconsistent with: (1) section 842 of the Transportation, Treasury,
			 Housing and Urban Development, the Judiciary, the District of Columbia,
			 and Independent Agencies Appropriations Act, 2006 (Public Law 109–115; 119
			 Stat. 2506); or (2) section 8110(a)(5) of title 38, United States Code.222.Of the amounts made available to the Department of Veterans Affairs for fiscal year 2015, in this
			 Act or any other Act, under the Medical Facilities account for nonrecurring maintenance, not more than 20 percent of the funds made available shall
			 be obligated during the last 2 months of that fiscal year: Provided, That the Secretary may waive this requirement after providing written notice to the Committees on
			 Appropriations of both Houses of Congress.(including transfer of funds)223.Of the amounts appropriated to the Department of Veterans Affairs for fiscal year 2015 for Medical Services, Medical Support and Compliance, Medical Facilities, Construction, Minor Projects, and Information Technology Systems, up to $252,366,000, plus reimbursements, may be transferred to the Joint Department of
			 Defense-Department of Veterans Affairs Medical Facility Demonstration
			 Fund, established by section 1704 of the National Defense Authorization
			 Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 3571) and may be
			 used for operation of the facilities designated as combined Federal
			 medical facilities as described by section 706 of the Duncan Hunter
			 National Defense Authorization Act for Fiscal Year 2009 (Public Law
			 110–417; 122 Stat. 4500): Provided, That additional funds may be transferred from accounts designated in this section to the Joint
			 Department of Defense-Department of Veterans Affairs Medical Facility
			 Demonstration Fund upon written notification by the Secretary of Veterans
			 Affairs to the Committees on Appropriations of both Houses of Congress.(including transfer of funds)224.Of the amounts appropriated to the Department of Veterans Affairs which become available on October
			 1, 2015, for Medical Services, Medical Support and Compliance, and Medical Facilities, up to $245,398,000, plus reimbursements, may be transferred to the Joint Department of
			 Defense-Department of Veterans Affairs Medical Facility Demonstration
			 Fund, established by section 1704 of the National Defense Authorization
			 Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 3571) and may be
			 used for operation of the facilities designated as combined Federal
			 medical facilities as described by section 706 of the Duncan Hunter
			 National Defense Authorization Act for Fiscal Year 2009 (Public Law
			 110–417; 122 Stat. 4500): Provided, That additional funds may be transferred from accounts designated in this section to the Joint
			 Department of Defense-Department of Veterans Affairs Medical Facility
			 Demonstration Fund upon written notification by the Secretary of Veterans
			 Affairs to the Committees on Appropriations of both Houses of Congress.(including transfer of funds)225.Such sums as may be deposited to the Medical Care Collections Fund pursuant to section 1729A of
			 title 38, United States Code, for healthcare provided at facilities
			 designated as combined Federal medical facilities as described by section
			 706 of the Duncan Hunter National Defense Authorization Act for Fiscal
			 Year 2009 (Public Law 110–417; 122 Stat. 4500) shall also be available:
			 (1) for transfer to the Joint Department of Defense-Department of Veterans
			 Affairs Medical Facility Demonstration Fund, established by section 1704
			 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law
			 111–84; 123 Stat. 3571); and (2) for operations of the facilities
			 designated as combined Federal medical facilities as described by section
			 706 of the Duncan Hunter National Defense Authorization Act for Fiscal
			 Year 2009 (Public Law 110–417; 122 Stat. 4500).(including transfer of funds)226.Of the amounts available in this title for Medical Services, Medical Support and Compliance, and Medical Facilities, a minimum of $15,000,000 shall be transferred to the DOD–VA Health Care Sharing Incentive Fund,
			 as
			 authorized by section 8111(d) of title 38, United States Code, to remain
			 available until expended, for any purpose authorized by section 8111 of
			 title 38, United States Code.(including rescissions)227.(a)Of the funds appropriated in division J of Public Law 113–76, the following amounts which become
			 available on October 1, 2014, are hereby rescinded from the following
			 accounts in the amounts specified:(1)Department of Veterans Affairs, Medical Services, $1,400,000,000.(2)Department of Veterans Affairs, Medical Support and Compliance, $100,000,000.(3)Department of Veterans Affairs, Medical Facilities, $250,000,000.(b)In addition to amounts provided elsewhere in this Act, an additional amount is appropriated to the
			 following accounts in the amounts specified to remain available until
			 September 30, 2016:(1)Department of Veterans Affairs, Medical Services, $1,400,000,000.(2)Department of Veterans Affairs, Medical Support and Compliance, $100,000,000.(3)Department of Veterans Affairs, Medical Facilities, $100,000,000.228.The Secretary of the Department of Veterans Affairs shall notify the Committees on Appropriations
			 of both Houses of Congress of all bid savings in major construction
			 projects that total at least $5,000,000, or 5 percent of the programmed
			 amount
			 of the project, whichever is less: Provided, That such notification shall occur within 14 days of a contract identifying the programmed
			 amount: Provided further, That the Secretary shall notify the Committees on Appropriations of both Houses of Congress 14
			 days prior to the obligation of such bid savings and shall describe the
			 anticipated use of such savings.229.The scope of work for a project included in Construction, Major Projects may not be increased above the scope specified for that project in the original justification data
			 provided to the Congress as part of the request for appropriations.230.The Secretary of Veterans Affairs shall submit to the Committees on Appropriations of both Houses
			 of Congress a quarterly report that contains the following information
			 from each Veterans Benefits Administration Regional Office: (1) the
			 average time to complete a disability compensation claim; (2) the number
			 of claims pending more than 125 days; (3) error rates; (4) the number of
			 claims personnel; (5) any corrective action taken within the quarter to
			 address poor performance; (6) training programs undertaken; and (7) the
			 number and results of Quality Review Team audits: Provided, That each quarterly report shall be submitted no later than 30 days after the end of the
			 respective quarter.231.Of the funds provided to the Department of Veterans Affairs for fiscal year 2015 for Medical Services and Medical Support and Compliance, a maximum of $1,139,000 may be obligated from the Medical Services account and a maximum of
$69,804,000 may be obligated from the Medical Support and Compliance account for the VistA Evolution and electronic health record interoperability projects: Provided, That funds in addition to these amounts may be obligated for the VistA Evolution and electronic
			 health record interoperability projects upon written notification by the
			 Secretary of Veterans Affairs to the Committees on Appropriations of both
			 Houses of Congress.232.The Secretary of Veterans Affairs shall provide written notification to the Committees on
			 Appropriations of both Houses of Congress 15 days prior to organizational
			 changes which result in the transfer of 25 or more full-time equivalents
			 from one organizational unit of the Department of Veterans Affairs to
			 another.233.The Secretary of the Department of Veterans Affairs shall provide on a quarterly basis to the
			 Committees on Appropriations of both Houses of Congress notification of
			 any single national outreach and awareness marketing campaign in which
			 obligations exceed $2,000,000.234.None of the funds in this or any other Act may be used to close Department of Veterans Affairs (VA)
			 hospitals, domiciliaries, or clinics, conduct an environmental assessment,
			 or to diminish healthcare services
			 at existing Veterans Health Administration medical facilities, located in
			 Veterans Integrated Service Network 23, as part of a planned realignment
			 of VA services until the Secretary provides to the Committees on
			 Appropriations of both Houses of Congress a report including the following
			 elements:  (1) a national realignment strategy that includes a detailed
			 description of realignment plans within each Veterans Integrated Service
			 Network (VISN); (2) an explanation of the process by which those plans
			 were developed and coordinated within the VISN; (3) a cost vs. benefit
			 analysis of each planned realignment, including the cost of replacing
			 Veterans Health Administration services with contract care or other
			 outsourced services; (4) an analysis of how any such planned realignment
			 of services will impact access to care for veterans living in rural or
			 highly rural areas, including travel distances and transportation costs to
			 access a VA medical facility and availability of local specialty and
			 primary care; (5) an inventory of VA buildings with historic designation
			 and the methodology used to determine the buildings condition and
			 utilization; (6) a description of how any realignment will be consistent
			 with requirements under the National Historic Preservation Act; and (7)
			 consideration given for reuse of historic buildings.235.None of the funds available to the Department of Veterans Affairs, in this or any other Act, may be
			 used to replace the current system by which the Veterans Integrated
			 Service Networks select and contract for diabetes monitoring supplies and
			 equipment.236.None of the funds in this or any other Act shall be used to provide performance bonuses for Medical
			 Directors,
			 Assistant Medical Directors, or Senior Executive Service employees of the
			 Veterans Health Administration until (1) the Department of Veterans
			 Affairs (VA) Inspector General conducts an audit of scheduling practices
			 and procedures at VA medical centers across all Veteran Integrated Service
			 Networks, (2) a report on the findings and recommendations of the audit is
			 submitted to Congress, and (3) the Secretary of Veterans Affairs provides
			 Congress with an implementation plan to address the findings and
			 recommendations of the Inspector General audit.237.Of the funds available to the Department for fiscal year 2015 for “Medical Services”, not less than
			 $35,000,000 shall be available to provide contract care for veterans in
			 rural and highly rural areas.238.
				(a)ReportsNot later than 30 days after the date of the enactment of this Act, and not less frequently than
			 once every 180 days thereafter, the Medical Inspector of the Department of
			 Veterans Affairs shall submit to Congress a report on
			 the programs and activities of the Veterans Health Administration.(b)Elements(1)In generalEach report submitted under subsection (a) shall include the following:(A)A description of such problems or
			 deficiencies as the Medical Inspector may identify in programs and
			 activities of the Veterans Health Administration.(B)An indication of whether the  General Counsel of the Department of Veterans Affairs has reviewed
			 the findings of the Medical Inspector with respect to such problems or
			 deficiencies.(C)A description of any findings by the General Counsel of any violation of law committed by an
			 employee of the Department resulting from the review under subparagraph
			 (B).(D)A description of any  legal or administrative action taken with respect to any such employee.(2)Initial reportThe initial report required by subsection (a) shall include the following:(A)The findings and
			 recommendations for corrective action contained in reports submitted to
			 the Secretary by the
			 Medical Inspector during the
			 four-year period ending on the day before the date of the enactment of
			 this Act relating
			 to the quality of health care provided to veterans by the Veterans Health
			 Administration and the access of veterans to such health care.(B)A description of any  legal or administrative action taken with respect to any employee of the
			 Department of Veterans Affairs resulting from the findings and
			 recommendations contained in
			 the reports of the Medical Inspector described in subparagraph (A).(C)The status of any legal or administrative action described in subparagraph (B) as of the date of
			 the submittal of the
			 initial report under subsection (a).(c)Available to the publicThe Secretary of Veterans Affairs shall ensure that each report submitted under subsection (a) is
			 available to the public on an Internet website of the Department not later
			 than 30 days after the submittal of the report to Congress.(d)Other reportsIn carrying out the functions of the Office of the Medical Inspector of the Department of Veterans
			 Affairs, the Medical Inspector shall—(1)submit to Congress any other report prepared by the Medical Inspector; and(2)make such report available to the public on an Internet website of the Department.(e)Privacy mattersAny medical or other personal information contained in any report under this section shall be
			 protected from disclosure
			 or misuse in accordance with the laws on privacy applicable to such
			 information.239.(a)Transfer of amount(1)In generalOf amounts that are available to the Department of Veterans Affairs for the appropriations account
			 under
			 the heading Medical
			 Facilities for fiscal year 2015, the  amount specified in paragraph (2) shall be transferred to the 
			 appropriations account under the heading Medical
			 Services.(2)Amount specifiedThe amount specified in this paragraph is the amount that the Secretary of Veterans Affairs
			 determines is necessary to provide to veterans in the catchment area of
			 any facility or proposed
			 facility specified in subsection (d) health care services pursuant to
			 contracts that are of equivalent or better quality than health care
			 services provided by community based outpatient clinics of the Department.(b)Use of amounts(1)In generalThe Secretary shall use the amount transferred to the  appropriations account
			 under the heading Medical
			 Services pursuant to subsection (a) to provide health care
			 services to veterans in the catchment area of any facility or proposed
			 facility specified in subsection (d).(2)PriorityPriority for the receipt of health care services under paragraph (1) shall be given to veterans
			 residing in areas that have been underserved by the Department for the
			 longest period of time, as determined by the Secretary.(3)Supplement not supplantAny amounts transferred pursuant to subsection (a) for the purpose of  providing health care
			 services to veterans described in paragraph (1) are in addition to any
			 other amounts appropriated or otherwise made available for such purpose.(c)Transfer for leasesEffective on the date on which the Secretary of Veterans Affairs determines that a major medical
			 facility lease for a facility or proposed facility specified in subsection
			 (d) is specifically authorized by law and the Secretary has entered into a
			 contract for the lease of such facility, there is transferred from the
			 unobligated
			 balances of the amounts transferred under subsection (a) to the
			 appropriations account of the Department of Veterans Affairs under
			 the heading Medical
			 Facilities an amount
			 equal to the amount specifically authorized by law for the major medical
			 facility lease.(d)Facilities and proposed facilities specifiedThe facilities and proposed facilities specified in this subsection are the following:(1)A clinical research and pharmacy coordinating center in Albuquerque, New Mexico.(2)A community-based outpatient clinic in Brick, New Jersey.(3)A new primary care and dental clinic annex in Charleston, South Carolina.(4)The Cobb County community-based Outpatient Clinic in Cobb County, Georgia.(5)The Leeward Outpatient Healthcare Access Center in Honolulu, Hawaii, including a co-located
			 clinic with the Department of Defense and the co-location of the Honolulu
			 Regional Office of the Veterans Benefits Administration and the Kapolei
			 Vet Center of the Department of Veterans Affairs.(6)A community-based outpatient clinic in Johnson County, Kansas.(7)A replacement community-based outpatient clinic in Lafayette, Louisiana.(8)A community-based outpatient clinic in Lake Charles, Louisiana.(9)Outpatient clinic consolidation in New Port Richey, Florida.(10)An outpatient clinic in Ponce, Puerto Rico.(11)Lease consolidation in San Antonio, Texas.(12)A community-based outpatient clinic in San Diego, California.(13)An outpatient clinic in Tyler, Texas.(14)The Errera Community Care Center in West Haven, Connecticut.(15)The Worcester community-based Outpatient Clinic in Worcester, Massachusetts.(16)The expansion of a community-based outpatient clinic in Cape Girardeau, Missouri.(17)A multispecialty clinic in Chattanooga, Tennessee.(18)The expansion of a community-based outpatient clinic in Chico, California.(19)A community-based outpatient clinic in Chula Vista, California.(20)A new research lease in Hines, Illinois.(21)A replacement research lease in Houston, Texas.(22)A community-based outpatient clinic in Lincoln, Nebraska.(23)A community-based outpatient clinic in Lubbock, Texas.(24)Community-based outpatient clinic consolidation in Myrtle Beach, South Carolina.(25)A community-based outpatient clinic in Phoenix, Arizona.(26)The expansion of a community-based outpatient clinic in Redding, California.(27)The expansion of a community-based outpatient clinic in Tulsa, Oklahoma.240.(a)Removal of Senior Executive Service employees of the Department of Veterans Affairs for performanceChapter 7 of title 38, United States Code, is amended by adding at the end the following new
			 section:713.Senior Executive Service: removal based on performance(a)In general(1)Notwithstanding subchapter V of chapter 35 of title 5, subchapter V of chapter 75 of title 5, or
			 any other provision of law, the Secretary may remove any individual who is
			 an
			 employee of the Department from a Senior
			 Executive Service position (as defined in section 3132(a) of title 5) if
			 the Secretary determines the performance of the
			 individual warrants such removal.(2)If the Secretary so removes such an
			 individual, the Secretary may—(A)remove the individual from the civil service (as defined in section 2101 of title 5); or(B)appoint the individual to a General Schedule position at any grade of the General Schedule the
			 Secretary determines appropriate.(b)Notice to CongressNot later than 30 days after removing an individual from the Senior Executive Service under
			 subsection (a), the Secretary shall submit to the Committee on Veterans’
			 Affairs of the Senate and the Committee on Veterans' Affairs of the House
			 of Representatives notice in writing of
			 such removal and the reason for such removal..(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the
			 following new item:713. Senior Executive Service: removal based on performance..IIIRelated agenciesAmerican battle monuments commissionSalaries and expensesFor necessary expenses, not otherwise provided for, of the American Battle Monuments Commission,
			 including the acquisition of land or interest in land in foreign
			 countries; purchases and repair of uniforms for caretakers of national
			 cemeteries and monuments outside of the United States and its territories
			 and possessions; rent of office and garage space in foreign countries;
			 purchase (one-for-one replacement basis only) and hire of passenger motor
			 vehicles; not to exceed $7,500 for official reception and representation
			 expenses; and insurance of official motor vehicles in foreign countries,
			 when required by law of such countries, $73,285,000, to remain available
			 until
			 expended.Foreign currency fluctuations accountFor necessary expenses, not otherwise provided for, of the American Battle Monuments Commission,
			 such sums as may be necessary, to remain available until expended, for
			 purposes authorized by section 2109 of title 36, United States Code.United states court of appeals for veterans claimsSalaries and expensesFor necessary expenses for the operation of the United States Court of Appeals for Veterans Claims
			 as authorized by sections 7251 through 7298 of title 38, United States
			 Code, $34,390,000: Provided, That $2,500,000 shall be available for the purpose of providing financial assistance as
			 described,
			 and in accordance with the process and reporting procedures set forth,
			 under this heading in Public Law 102–229.Department of defense—CivilCemeterial expenses, ArmySalaries and expensesFor necessary expenses for maintenance, operation, and improvement of Arlington National Cemetery
			 and Soldiers’ and Airmen’s Home National Cemetery, including the purchase
			 or lease of passenger motor vehicles for replacement on a one-for-one
			 basis only, and not to exceed $1,000 for official reception and
			 representation expenses, $65,800,000, of which not to exceed $3,000,000
			 shall
			 remain available until September 30, 2016. In addition, such sums as may
			 be necessary for parking maintenance, repairs and replacement, to be
			 derived from the Lease of Department of Defense Real Property for Defense Agencies account. Funds appropriated in this Act under the heading, Department of Defense—Civil, Cemeterial Expenses, Army, may be provided to Arlington County, Virginia, for the relocation of the federally owned water
			 main at Arlington National Cemetery, making additional land available for
			 ground burials.Armed forces retirement homeTrust fundFor expenses necessary for the Armed Forces Retirement Home to operate and maintain the Armed
			 Forces Retirement Home—Washington, District of Columbia, and the Armed
			 Forces Retirement Home—Gulfport, Mississippi, to be paid from funds
			 available in the Armed Forces Retirement Home Trust Fund, $63,400,000, of
			 which
			 $1,000,000 shall remain available until expended for construction and
			 renovation of the physical plants at the Armed Forces Retirement
			 Home—Washington, District of Columbia, and the Armed Forces Retirement
			 Home—Gulfport, Mississippi.IVGENERAL PROVISIONS401.No part of any appropriation contained in this Act shall remain available for obligation beyond the
			 current fiscal year unless expressly so provided herein.402.None of the funds made available in this Act may be used for any program, project, or activity,
			 when it is made known to the Federal entity or official to which the funds
			 are made available that the program, project, or activity is not in
			 compliance with any Federal law relating to risk assessment, the
			 protection of private property rights, or unfunded mandates.403.Such sums as may be necessary for fiscal year 2015 for pay raises for programs funded by this Act
			 shall be absorbed within the levels appropriated in this Act.404.No part of any funds appropriated in this Act shall be used by an agency of the executive branch,
			 other than for normal and recognized executive-legislative relationships,
			 for publicity or propaganda purposes, and for the preparation,
			 distribution, or use of any kit, pamphlet, booklet, publication, radio,
			 television, or film presentation designed to support or defeat legislation
			 pending before Congress, except in presentation to Congress itself.405.All departments and agencies funded under this Act are encouraged, within the limits of the
			 existing statutory authorities and funding, to expand their use of E-Commerce technologies and procedures in the conduct of their business practices and public service
			 activities.406.Unless stated otherwise, all reports and notifications required by this Act shall be submitted to
			 the Subcommittee on Military Construction and Veterans Affairs, and
			 Related Agencies of the Committee on Appropriations of the House of
			 Representatives and the Subcommittee on Military Construction and Veterans
			 Affairs, and Related Agencies of the Committee on Appropriations of the
			 Senate.407.None of the funds made available in this Act may be transferred to any department, agency, or
			 instrumentality of the United States Government except pursuant to a
			 transfer made by, or transfer authority provided in, this or any other
			 appropriations Act.408.(a)Any agency receiving funds made available in this Act, shall, subject to subsections (b) and (c),
			 post on the public Web site of that agency any report required to be
			 submitted by the Congress in this or any other Act, upon the determination
			 by the head of the agency that it shall serve the national interest.(b)Subsection (a) shall not apply to a report if—(1)the public posting of the report compromises national security; or(2)the report contains confidential or proprietary information.(c)The head of the agency posting such report shall do so only after such report has been made
			 available to the requesting Committee or Committees of Congress for no
			 less than 45 days.409.(a)None of the funds made available in this Act may be used to maintain or establish a computer
			 network unless such network blocks the viewing, downloading, and
			 exchanging of pornography.(b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or
			 local law enforcement agency or any other entity carrying out criminal
			 investigations, prosecution, or adjudication activities.410.(a)In GeneralNone of the funds appropriated or otherwise made available to the Department of Defense in this Act
			 may be used to construct, renovate, or expand any facility in the United
			 States, its territories, or possessions to house any individual detained
			 at United States Naval Station, Guantánamo Bay, Cuba, for the purposes of
			 detention or imprisonment in the custody or under the control of the
			 Department of Defense.(b)The prohibition in subsection (a) shall not apply to any modification of facilities at United
			 States Naval Station, Guantánamo Bay, Cuba.(c)An individual described in this subsection is any individual who, as of June 24, 2009, is located
			 at United States Naval Station, Guantánamo Bay, Cuba, and who—(1)is not a citizen of the United States or a member of the Armed Forces of the United States; and(2)is—(A)in the custody or under the effective control of the Department of Defense; or(B)otherwise under detention at United States Naval Station, Guantánamo Bay, Cuba.411.None of the funds made available in this Act may be used to send or otherwise pay for the
			 attendance of more than 50 employees from a Federal department or agency
			 that are stationed within the United States at any single conference
			 occurring outside a state of the United States, except for employees of
			 the Department of Veterans Affairs stationed in the Philippines, unless
			 the relevant Secretary reports to the Committees on Appropriations of both
			 Houses of Congress at least 5 days in advance that such attendance is
			 important to the national interest.412.(a)The head of any executive branch department, agency, board, commission, or office funded by this
			 Act shall submit annual reports to the Inspector General or senior ethics
			 official for any entity without an Inspector General, regarding the costs
			 and contracting procedures related to each conference held by any such
			 department, agency, board, commission, or office during fiscal year 2015
			 for which the cost to the United States Government was more than $100,000.(b)Each report submitted shall include, for each conference described in subsection (a) held during
			 the applicable period—(1)a description of its purpose;(2)the number of participants attending;(3)a detailed statement of the costs to the United States Government, including—(A)the cost of any food or beverages;(B)the cost of any audio-visual services;(C)the cost of employee or contractor travel to and from the conference; and(D)a discussion of the methodology used to determine which costs relate to the conference; and(4)a description of the contracting procedures used including—(A)whether contracts were awarded on a competitive basis; and(B)a discussion of any cost comparison conducted by the departmental component or office in evaluating
			 potential contractors for the conference.(c)Within 15 days of the date of a conference held by any executive branch department, agency, board,
			 commission, or office funded by this Act during fiscal year 2015 for which
			 the cost to the United States Government was more than $20,000, the head
			 of
			 any such department, agency, board, commission, or office shall notify the
			 Inspector General or senior ethics official for any entity without an
			 Inspector General, of the date, location, and number of employees
			 attending such conference.(d)A grant or contract funded by amounts appropriated by this Act to an executive branch agency may
			 not be used for the purpose of defraying the costs of a conference
			 described in subsection (c) that is not directly and programmatically
			 related to the purpose for which the grant or contract was awarded, such
			 as a conference held in connection with planning, training, assessment,
			 review, or other routine purposes related to a project funded by the grant
			 or contract.(e)None of the funds made available in this Act may be used for travel and conference activities that
			 are not in compliance with Office of Management and Budget Memorandum
			 M–12–12 dated May 11, 2012.This Act may be cited as the Military Construction and Veterans Affairs, and Related Agencies Appropriations Act, 2015.May 1, 2014Received; read twice and referred to the Committee on AppropriationsMay 22, 2014Reported with an amendment